Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of November 8, 2011

among

NEUSTAR, INC.

as Borrower,

The Lenders Party Hereto,

The Guarantors Party Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent and Initial Swing Line Bank

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Collateral Agent,

and

MORGAN STANLEY BANK, N.A.

as Initial Issuing Bank

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

     2   

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

     35   

SECTION 1.03. Accounting Terms

     35   

SECTION 1.04. Rounding

     36   

SECTION 1.05. Times of Day

     36   

SECTION 1.06. Letter of Credit Amounts

     36    ARTICLE II   

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

  

SECTION 2.01. The Advances and the Letters of Credit

     36   

SECTION 2.02. Making the Advances

     38   

SECTION 2.03. Issuance of Letters of Credit

     40   

SECTION 2.04. Drawings and Reimbursement under Letters of Credit

     42   

SECTION 2.05. Repayment of Advances

     42   

SECTION 2.06. Termination or Reduction of the Commitments

     45   

SECTION 2.07. Prepayments

     45   

SECTION 2.08. Interest

     48   

SECTION 2.09. Fees

     49   

SECTION 2.10. Conversion of Advances

     49   

SECTION 2.11. Increased Costs, Etc.

     50   

SECTION 2.12. Payments and Computations

     52   

SECTION 2.13. Taxes

     54   

SECTION 2.14. Sharing of Payments, Etc.

     56   

SECTION 2.15. Use of Proceeds

     57   

SECTION 2.16. Defaulting Lender

     57   

SECTION 2.17. Cash Collateral

     60   

SECTION 2.18. Evidence of Debt

     61   

SECTION 2.19. Incremental Term Facilities

     61   

SECTION 2.20. Extension of Termination Date in Respect of Term Facility

     64    ARTICLE III   

CONDITIONS TO EFFECTIVENESS AND OF LENDING AND ISSUANCES OF LETTERS

OF CREDIT

  

SECTION 3.01. Conditions of Initial Extension of Credit

     65   



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance After the
Closing Date

     69   

SECTION 3.03. Determinations Under Section 3.01

     70    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01. Existence, Qualification and Power

     70   

SECTION 4.02. Authorization; No Contravention

     71   

SECTION 4.03. Governmental Authorization, Other Consents

     71   

SECTION 4.04. Binding Effect

     71   

SECTION 4.05. Financial Statements; No Material Adverse Effect

     71   

SECTION 4.06. Litigation

     73   

SECTION 4.07. Ownership of Property; Liens

     73   

SECTION 4.08. Environmental Compliance

     73   

SECTION 4.09. Taxes

     73   

SECTION 4.10. ERISA Compliance

     73   

SECTION 4.11. Subsidiaries

     74   

SECTION 4.12. Margin Regulations; Investment Company Act

     74   

SECTION 4.13. Disclosure

     74   

SECTION 4.14. Compliance with Laws

     75   

SECTION 4.15. Solvency

     75   

SECTION 4.16. Collateral Documents

     75   

SECTION 4.17. Patriot Act

     75   

SECTION 4.18. Closing Date Representations and Warranties

     75    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01. Financial Statements

     76   

SECTION 5.02. Certificates; Other Information

     77   

SECTION 5.03. Notices

     78   

SECTION 5.04. Payment of Tax Obligations

     78   

SECTION 5.05. Preservation of Existence, Etc.

     79   

SECTION 5.06. Maintenance of Properties

     79   

SECTION 5.07. Maintenance of Insurance

     79   

SECTION 5.08. Compliance with Laws

     79   

SECTION 5.09. Books and Records

     79   

SECTION 5.10. Inspection Rights

     79   

SECTION 5.11. Use of Proceeds

     80   

SECTION 5.12. Additional Guarantors and Security

     80   

SECTION 5.13. Further Assurances

     82   

SECTION 5.14. Ratings

     82   

SECTION 5.15. Post-Closing

     82   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01. Liens, Etc.

     83   

SECTION 6.02. Investments

     85   

SECTION 6.03. Indebtedness

     87   

SECTION 6.04. Fundamental Changes

     89   

SECTION 6.05. Dispositions

     89   

SECTION 6.06. Restricted Payments

     91   

SECTION 6.07. Change in the Nature of Business

     92   

SECTION 6.08. Transactions with Affiliates

     93   

SECTION 6.09. Burdensome Agreements

     93   

SECTION 6.10. Use of Proceeds

     94   

SECTION 6.11. Financial Covenants

     94   

SECTION 6.12. Acquisitions

     95   

SECTION 6.13. Accounting Changes

     96   

SECTION 6.14. Prepayments of Subordinated Indebtedness

     96   

SECTION 6.15. Amendment of Material Documents

     96   

SECTION 6.16. Partnerships, Etc.

     96   

SECTION 6.17. Issuance of Equity Interests

     96    ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     97   

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default

     99    ARTICLE VIII    THE AGENTS   

SECTION 8.01. Authorization and Action

     100   

SECTION 8.02. Agents Individually

     101   

SECTION 8.03. Duties of Agents; Exculpatory Provisions

     101   

SECTION 8.04. Reliance by Agents

     102   

SECTION 8.05. Delegation of Duties

     102   

SECTION 8.06. Resignation of Agents

     103   

SECTION 8.07. Non-Reliance on Agents and Other Lenders

     103   

SECTION 8.08. No Other Duties, Etc.

     104   

SECTION 8.09. Agents May File Proofs of Claim

     105   

SECTION 8.10. Collateral and Guaranty Matters

     105   

SECTION 8.11. Indemnification

     106   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    GUARANTY   

SECTION 9.01. Guaranty; Limitation of Liability

     107   

SECTION 9.02. Guaranty Absolute

     108   

SECTION 9.03. Waivers and Acknowledgments

     109   

SECTION 9.04. Subrogation

     110   

SECTION 9.05. Guaranty Supplements

     110   

SECTION 9.06. Subordination

     111   

SECTION 9.07. Continuing Guaranty; Assignments

     112    ARTICLE X    MISCELLANEOUS   

SECTION 10.01. Amendments, Etc.

     112   

SECTION 10.02. Notices, Etc.

     113   

SECTION 10.03. No Waiver; Remedies

     116   

SECTION 10.04. Costs and Expenses

     117   

SECTION 10.05. Right of Set-off

     118   

SECTION 10.06. Binding Effect

     119   

SECTION 10.07. Successors and Assigns

     119   

SECTION 10.08. Neutrality, Etc.

     123   

SECTION 10.09. Execution in Counterparts

     125   

SECTION 10.10. No Liability of the Issuing Banks

     125   

SECTION 10.11. Confidentiality

     126   

SECTION 10.12. Release of Collateral

     127   

SECTION 10.13. Patriot Act Notice

     127   

SECTION 10.14. Jurisdiction, Etc.

     127   

SECTION 10.15. Governing Law

     128   

SECTION 10.16. Waiver of Jury Trial

     128   

 

iv



--------------------------------------------------------------------------------

SCHEDULES     

Schedule I

  -    Commitments and Applicable Lending Offices

Schedule II

  -    Guarantors

Schedule 4.01(c)

  -    Immaterial Subsidiaries

Schedule 4.07

  -    Material Real Properties

Schedule 4.11

  -    Subsidiaries; Equity Investments

Schedule 6.01

  -    Existing Liens

Schedule 6.02

  -    Existing Investments

Schedule 6.03

  -    Existing Indebtedness

Schedule 6.08

  -    Existing Affiliate Contracts

Schedule 6.09

  -    Existing Burdensome Agreements

Schedule 10.02

  -    Addresses for Notices EXHIBITS     

Exhibit A-1

  -    Form of Revolving Credit Note

Exhibit A-2

  -    Form of Term Note

Exhibit B

  -    Form of Notice of Borrowing

Exhibit C

  -    Form of Assignment and Assumption

Exhibit D

  -    Form of Security Agreement

Exhibit E

  -    Form of Guaranty Supplement

Exhibit F

  -    Form of Subordinated Debt Terms

Exhibit G

  -    Form of Solvency Certificate

Exhibit H

  -    Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of November 8, 2011 among NEUSTAR, INC., a Delaware
corporation (the “Borrower”), the Guarantors (as hereinafter defined), the
Initial Lenders (as hereinafter defined), the Initial Issuing Bank (as
hereinafter defined), the Initial Swing Line Bank (as hereinafter defined),
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as collateral agent (together with
any successor collateral agent appointed pursuant to Article VIII, the
“Collateral Agent”) for the Secured Parties (as hereinafter defined) and as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent” and, together with the
Collateral Agent, the “Agents”) for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS:

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated as of October 10, 2011, by an among the Borrower, Targus
Information Corporation, a Delaware corporation (the “Company”), Michael M.
Sullivan, as stockholder representative (the “Seller”), and Tumi Merger Sub
Inc., a Delaware corporation (the “Merger Sub”), the parties thereto have agreed
to consummate a merger (the “Merger”) of the Merger Sub with and into the
Company in which the Company will be the surviving corporation, surviving the
Merger as a wholly-owned Subsidiary (as hereinafter defined) of the Borrower;

WHEREAS, the Borrower has requested that concurrently with the consummation of
the Merger, (a) the Lenders extend credit to the Borrower in an aggregate
principal amount of $600,000,000 under the Term Facility (as hereinafter
defined) and (b) the Lenders and Issuing Banks make available to the Borrower
from time to time a Revolving Credit Facility (as hereinafter defined) up to an
aggregate principal amount of $100,000,000, for the purposes specified in this
Agreement;

WHEREAS, in connection with the Merger, all indebtedness under (i) the credit
agreement dated as of February 6, 2007 by and among the Borrower, certain
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent,
swing line lender and L/C issuer, and (ii) the credit agreement dated as of
December 29, 2010 by and among the Company, the lenders party thereto and Wells
Fargo Bank, National Association, as administrative agent, swingline lender and
issuing lender (such credit agreements, the “Existing Credit Agreements”), will
be refinanced, repaid or satisfied and discharged in accordance with the
requirements thereof; and

WHEREAS, the Lenders, the Issuing Banks and the Swing Line Bank are willing to
make available to the Borrower the Term Facility and the Revolving Credit
Facility, the Swing Line Advances and Letters of Credit upon the terms and
subject to the conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Equity Interests with ordinary voting power of another Person or
(b) all or substantially all of the property (other than Equity Interests) of
another Person, whether or not involving a merger or consolidation with such
Person.

“Additional Guarantor” has the meaning specified in Section 9.05.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Term Advance, a Revolving Credit Advance, a Swing Line
Advance, a Letter of Credit Advance or an advance under an Incremental Term
Facility.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means (a) in respect of the Term Facility, 2.75% per annum
for Base Rate Advances and 3.75% per annum for Eurodollar Rate Advances and
(a) in respect of the Revolving Credit Facility, 2.50% per annum for Base Rate
Advances and 3.50% per annum for Eurodollar Rate Advances.

“Appropriate Lender” means, at any time, with respect to (a) any of the Term
Facility, the Revolving Credit Facility or any Incremental Term Facility, a
Lender that has a Commitment with respect to such Facility at such time, (b) the
Letter of Credit Facility, (i) any Issuing Bank and (ii) if the other Revolving
Credit Lenders have made Letter of Credit Advances pursuant to

 

2



--------------------------------------------------------------------------------

Section 2.04 that are outstanding at such time, each such other Revolving Credit
Lender and (c) the Swing Line Facility, (i) any Swing Line Bank and (ii) if the
other Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Revolving
Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.07 or by the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in accordance with
Section 10.07 and in substantially the form of Exhibit C hereto or any other
form approved by the Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease Obligation.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Facility Maturity Date or (b) the termination in whole of the Revolving
Credit Commitments pursuant to Section 2.06 or 7.01.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means Title 11, U.S. Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or any
similar foreign, federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest published by the Wall Street Journal, from time to time, as the
“U.S. Prime Rate”, (b)  1/2 of 1% per annum above the Federal Funds Rate and
(c) the Eurodollar Rate for an Interest Period of one month commencing on such
day plus 1%; provided that in the case of Term Advances, the Base Rate shall be
the higher of (i) the highest interest rate per annum as determined above and
(ii) 2.25% per annum.

 

3



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a Term Borrowing, a Revolving Credit Borrowing, a Swing Line
Borrowing or a borrowing under an Incremental Term Facility.

“Business Day” means any day (other than any Saturday, Sunday or other day on
which commercial banks are authorized by law to close in New York City) and if
the applicable Business Day relates to notices, determinations, fundings and
payments in connection with the Eurodollar Rate or any Eurodollar Rate Advances,
a day on which dealings in U.S. dollar deposits are also carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all cash expenditures by such Person during such period that, in conformity with
GAAP, are required to be included as capital expenditures or payment of Capital
Lease Obligations on the consolidated statement of cash flows of such Person and
its Subsidiaries.

“Capital Lease” means any lease of property, real or personal, which is required
to be accounted for and classified as a capital lease in accordance with GAAP.

“Capital Lease Obligations” means with regard to any Person as of the date of
determination, the aggregate liability of such Person under Capital Leases
reflected on a balance sheet of such Person in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Banks or Lenders, as collateral for L/C Obligations or
obligations of Lender Parties to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and each applicable Issuing Bank shall agree in their sole discretion, other
credit support, in an amount equal to at least the Minimum Collateral Amount, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

4



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Secured Cash Management Agreement, is a Lender, Agent or an Affiliate of a
Lender or Agent or (b) on the Closing Date, is any Lender, Agent or Affiliate of
a Lender or Agent that has entered into a Secured Cash Management Agreement
prior to the Closing Date, in each case in its capacity as a party to such
Secured Cash Management Agreement.

“CFC” means an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”), but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 35% or
more of the issued and outstanding Equity Interests of the Borrower entitled to
vote to appoint, elect or designate for election members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right); or

(b) any “Change of Control” (or any comparable term) occurs under any document
pertaining to any Subordinated Debt with an aggregate outstanding principal
amount in excess of the Threshold Amount.

“Chief Financial Officer” means, as to any Person, the individual performing on
behalf of such Person the duties customarily performed by a chief financial
officer of a business corporation, whether or not such individual has been
appointed as the “chief financial officer” of such Person.

“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the United States Internal Revenue Code of 1986 and the regulations
promulgated and rulings issued thereunder.

 

5



--------------------------------------------------------------------------------

“Collateral” means all “Collateral” and “Mortgaged Property” as defined in the
Collateral Documents.

“Collateral Account” means the L/C Cash Collateral Account and any other
“Collateral Account” referred to in the Security Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.12, and each other
agreement that creates a Lien in favor of the Collateral Agent for the benefit
of the Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, a Letter of
Credit Commitment, a Swing Line Commitment or an Incremental Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commitment Assumption Agreement” has the meaning specified in Section 2.19(d).

“Communications” has the meaning specified in Section 10.02(b).

“Company” has the meaning specified in the Preliminary Statements.

“Company Material Adverse Effect” means any event, change, circumstance,
occurrence, effect or state of facts that (a) is materially adverse to the
business, assets, financial condition or results of operations of the Company
and its subsidiaries, taken as a whole, or (b) materially impairs, or prevents
or materially delays, the ability of the Company to consummate the Merger or any
of the other transactions contemplated by the Merger Agreement; provided that in
the case of clause (a) only, the determination of a Company Material Adverse
Effect shall exclude each of the following events, changes, circumstances,
occurrences, effects and states of fact: (i) those generally affecting the
industries of the Company and its subsidiaries, or the economy or the financial
or securities markets of the United States or any other jurisdiction in which
the Company or any of its subsidiaries operates, including effects on such
industry, economy or markets resulting from any regulatory and political
conditions or developments in general, (ii) any outbreak or escalation of
hostilities or declared or undeclared acts of war or terrorism, (iii) any
hurricane, tropical storm, flood, forest fire, earthquake or other similar
natural disaster, (iv) changes in law or GAAP (or the official interpretation
thereof), (v) any action taken or not taken by the Company or any of its
subsidiaries at the written instruction of the Borrower (provided, that the
exercise by the Borrower or Merger Sub of its rights under the Merger Agreement,
including any decision not to provide the Company with a waiver of Section 6.1
of the Merger Agreement, shall not be considered such a written instruction of
the Borrower), (vi) any action taken by the Borrower, Merger Sub or any of their
Affiliates (provided, that the exercise by the Borrower or Merger Sub of its
rights under the Merger Agreement, including any

 

6



--------------------------------------------------------------------------------

decision not to provide the Company with a waiver of the terms of the Merger
Agreement, shall not be excluded pursuant to this clause (vi)), and
(vii) compliance with the terms of, or the taking of any action required by, the
Merger Agreement (provided, that the exercise by the Borrower or Merger Sub of
its rights under the Merger Agreement, including any decision not to provide the
Company with a waiver of the terms of the Merger Agreement, shall not be
excluded pursuant to this clause (vii)); provided, that, with respect to clauses
(i) through (iv), such exclusion shall be solely to the extent that the impact
of such event, change, circumstance, occurrence, effect or state of facts is not
materially and disproportionately adverse to the Company and its subsidiaries,
taken as a whole, in comparison to similarly situated businesses (in which case
such materially disproportionate impact shall be taken into account).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

“Consolidated” or “consolidated” refers to the consolidation of accounts in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Pro Forma, consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense (including amortization of deferred
fees and the accretion of original issue discount), (iv) losses (minus any
gains) realized upon the sale or other disposition of any asset that is not sold
or disposed of in the ordinary course of business and any loss (minus any gain)
realized upon the sale or other disposition of any Equity Interest of any
Person, (v) any losses from an early extinguishment of Indebtedness,
(vi) non-cash stock-based compensation expense, (vii) all customary costs and
expenses incurred in connection with the issuance, prepayment or amendment or
refinancing of Indebtedness permitted hereunder, (viii) any restructuring
charges and any losses on related sales of personal and real property including
any charges and losses incurred in connection with the closure of any
operational facilities of the Borrower and its Subsidiaries for such period in
an aggregate amount for all items added pursuant to this clause (viii) not to
exceed $50,000,000 in any period of four-consecutive fiscal quarters, (ix) any
impairment charges, write-off, depreciation or amortization of goodwill or
intangibles arising pursuant to GAAP, (x) any other non-cash charges resulting
from purchase accounting, (xi) any reduction in revenue resulting from the
purchase accounting effects of adjustments to deferred revenue in component
amounts required or permitted by GAAP and related authoritative pronouncements
as a result of any Permitted Acquisition, (xii) any unrealized losses (minus any
gains) in respect of Secured Hedge Agreements, (xiii) transaction fees, costs
and expenses incurred in connection with the consummation of the Transactions
and any Permitted Acquisition and (xiv) other expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

“Consolidated Fixed Charges” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum (without duplication) of
(a) Consolidated Interest Charges for such period, (b) scheduled amortization
payments required to be made during such period on account of principal of
Indebtedness of the Borrower or any of its Subsidiaries (including scheduled
amortization principal payments required to be made in respect of the Term
Advances but excluding the Revolving Credit Advances and any other payment in
respect of Indebtedness under revolving facilities), (c) income taxes paid in
cash during such period, (d) Capital Expenditures paid in cash during such
period (excluding the principal amount of Indebtedness incurred during such
period to finance such expenditures, but including any repayments of any
Indebtedness incurred during such period or any prior period to finance such
expenditures), and (e) Restricted Payments pursuant to Section 6.06(e), (f),
(l) or (m) paid in cash during such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all outstanding
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all non-contingent
reimbursement or payment obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, (d) all obligations in respect of the non-contingent
deferred purchase price of property or services which are required to be
recorded as liabilities under GAAP (other than (i) trade accounts payable in the
ordinary course of business (ii) inter-company payables, (iii) working
capital-based and other customary post-closing adjustments in acquisition
transactions and (iv) salary and other employee compensation obligations
incurred in the ordinary course), (e) Attributable Indebtedness in respect of
Capital Lease Obligations, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Borrower or any Subsidiary to the extent so
guaranteed, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership in which the Borrower or a Subsidiary is a
general partner to the extent that the Borrower or such Subsidiary is liable
therefor as a result of such Persons’ ownership interest, except to the extent
that such Indebtedness is expressly made Non-Recourse Debt.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money or other extensions of credit
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Subsidiaries with respect to such period under Capital Lease Obligations and
Synthetic Lease Obligations that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 5.01(a)
or (b), as applicable, to (b) Consolidated EBITDA for the period of the four
consecutive fiscal quarters ending as of the date of such financial statements.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary or non-recurring gains, charges, expense
or losses) for that period determined in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP as of the
end of the most recent complete fiscal quarter.

“Contractor Services Agreements” means the contractor services agreements
between the Borrower and either North American Portability Management LLC or the
Canadian LNP Consortium Inc, and any Statement of Work referred to therein.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Bank.

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.10 or 2.11.

“Cumulative Retained Excess Cash Flow” means, at any time, an amount (which may
not be negative) equal to (a) 50% of the sum of Excess Cash Flow for all fiscal
years (commencing with the fiscal year ending 2012 and ending with the most
recent fiscal year), minus (b) any and all amounts of Excess Cash Flow for such
fiscal years that were previously (or simultaneously being) applied to any
Restricted Payment under Section 6.06(g).

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” of any Person means (a) all Indebtedness of such Person
that by its terms is payable on demand or matures within one year after the date
of determination (excluding any Indebtedness renewable or extendible, at the
option of such Person, to a date more than one year from such date or arising
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date)
and (b) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Interest” has the meaning set forth in Section 2.08(b).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender Party that
(a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender Party notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender Party’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent or any other Lender Party any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Advances) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swing Line Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect or that it
has not or does not intend to comply with its funding obligations under any
other agreements in which it commits to extend credit (unless such writing or
public statement relates to such Lender Party’s obligation to fund an Advance
hereunder or any obligation to fund under such other agreement and states that
such position is based on such Lender Party’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender Party shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) after
the date hereof, has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Bankruptcy Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender Party or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender Party with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender Party (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender Party. Any determination by the Administrative Agent that a Lender
Party is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender Party shall be
deemed to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of
written notice of such determination to the Borrower and each Lender Party.

 

10



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States; provided that a Subsidiary of a
Foreign Subsidiary shall not be considered a “Domestic Subsidiary” for purposes
of this Agreement.

“Eligible Assignee” means (i) a Lender Party; (ii) an Affiliate of a Lender
Party; (iii) an Approved Fund; and (iv) any other Person (other than an
individual) approved by (x) the Administrative Agent, (y) in the case of an
assignment of a Revolving Credit Commitment, the Issuing Banks and (z) unless a
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed, it being understood that the Borrower’s
withholding of approval to any proposed assignment to a TSP shall be deemed
reasonable); provided, however, that neither any Loan Party nor any Affiliate of
a Loan Party shall qualify as an Eligible Assignee; provided, further, that no
TSP shall qualify as an Eligible Assignee under any provision of this
definition.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and the other ownership or profit interests in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurocurrency Liabilities” has the meaning specified in Section 2.11(f).

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

12



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Advance, a rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, with
respect to Term Advances, the Eurodollar Rate means the higher of (a) such rate
per annum as determined above and (b) 1.25% per annum.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).

“Events of Default” has the meaning specified in Section 7.01.

“Excess Cash Flow” means, for any period that consists of a fiscal year,

(a) the sum of (without duplication):

(i) Consolidated net income (or loss) of the Borrower and its Domestic
Subsidiaries for such period plus

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss) plus

(iii) if there was a net increase in Consolidated Current Liabilities (other
than the current portion of the obligations due pursuant to the Term Facility on
the Term Facility Maturity Date) of the Borrower and its Subsidiaries during
such period, the amount of such net increase plus

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Liquid Assets) of the Borrower and its Subsidiaries during such period, the
amount of such net decrease less

(b) the sum of (without duplication):

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) plus

(ii) if there was a net decrease in Consolidated Current Liabilities (other than
the current portion of the obligations due pursuant to the Term Facility on the
Term Facility Maturity Date) of the Borrower and its Subsidiaries during such
period, the amount of such net decrease plus

 

13



--------------------------------------------------------------------------------

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Liquid Assets) of the Borrower and its Subsidiaries during such period, the
amount of such net increase plus

(iv) the aggregate amount of Capital Expenditures of the Borrower paid in cash
during such period solely to the extent permitted by this Agreement, excluding
any payment financed by the issuance of Indebtedness or Equity Interests (or
equity contribution), plus

(v) the aggregate amount of all regularly scheduled principal payments of
Consolidated Funded Indebtedness (other than Current Liabilities) made during
such period with internally generated funds plus

(vi) the aggregate principal amount of all optional prepayments of Consolidated
Funded Indebtedness (other than Current Liabilities, the Advances and
Indebtedness that is revolving in nature) made during such period with
internally generated funds plus

(vii) the aggregate principal amount of all mandatory prepayments of the Term
Advances made during such period pursuant to Section 2.07(b)(ii) in respect of
Net Cash Proceeds of the type described in clause (a) or (c) of the definition
thereof to the extent that the applicable Net Cash Proceeds were taken into
account in calculating such Consolidated net income (or loss) for such period
plus

(viii) the aggregate amount of internally generated cash used to make Permitted
Acquisitions and other Investments permitted under Section 6.02 during such
period plus

(ix) to the extent taken into account in calculating such Consolidated net
income (or loss), the income of any Person which is not a Subsidiary of
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to a Borrower or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or distributions by that Person
is not prohibited by operation of the terms of its charter or of any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Person plus

(x) to the extent taken into account in calculating such Consolidated net income
(or loss), the income of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries plus

(xi) taxes on or measured by income actually paid in cash by the Borrower or its
Subsidiaries during such period.

 

14



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to Administrative Agent, any Lender Party,
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) taxes imposed on or measured by its
overall gross income or overall net income (and franchise taxes imposed on it in
lieu of overall net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located; (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction
described in clause (a), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 2.11(e)), any
withholding tax that: (i) is required to be imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Applicable Lending Office, except to the extent that such
Foreign Lender (or in the case of a Foreign Lender that becomes a Lender as a
result of an assignment, its assignor) was entitled, at the time of designation
of a new Applicable Lending Office (or assignment), to receive additional
amounts from the Borrower Parties with respect to such withholding tax pursuant
to Section 2.13(a) or (c); (d) any U.S. federal withholding tax imposed pursuant
to FATCA and (e) all liabilities, penalties, additions to tax, and interest
incurred with respect to any of the foregoing.

“Existing Credit Agreements” has the meaning specified in the Preliminary
Statements.

“Existing Indebtedness” means Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Closing Date.

“Existing Termination Date” has the meaning specified in Section 2.20(a).

“Extending Lender” has the meaning specified in Section 2.20(e).

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Facility, the Letter of Credit Facility or any Incremental Term Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code or any
amended or successor version that is substantively comparable and not materially
more burdensome, or any federal regulation lawfully promulgated thereunder.

“FCC” means the Federal Communications Commission.

“FCC Order” means the FCC order adopted and released on July 15, 2011 titled “In
the Matter of North American Numbering Plan Administrative – Neustar Request for
Clarification”, CC Docket No. 92-237.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

15



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter dated October 10, 2011 between the Borrower
and the Administrative Agent.

“Flood Hazard Property” has the meaning specified in Section 5.12(c).

“Foreign Lender” means any Lender that is not a “United States person,” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia and any Subsidiary of a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lender Parties or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Bank, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Advances made by such Swing Line Bank other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lender Parties.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

16



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation that such Indebtedness or obligation will be paid or discharged, as
the case may be, in order to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Guarantors” means the Subsidiaries of the Borrower listed on Schedule II hereto
and each other Subsidiary of the Borrower that shall be required to execute and
deliver a guaranty pursuant to Section 5.12 or shall otherwise execute and
deliver such a guaranty.

“Guaranty” or “Guaranties” means the guaranty of the Guarantors set forth in
Article IX, together with each other guaranty and guaranty supplement delivered
pursuant to Section 5.12 or otherwise delivered by a Guarantor.

“Guaranty Supplement” has the meaning specified in Section 9.05.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Secured
Hedge Agreement, is a Lender, Agent or an Affiliate of a Lender or Agent or
(b) on the Closing Date, is any Lender, Agent or Affiliate of a Lender or Agent
that has entered into a Secured Hedge Agreement prior to the Closing Date, in
each case in its capacity as a party to such Secured Hedge Agreement.

 

17



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means (a) as of the Closing Date, any Subsidiary listed
on Schedule 4.01(c) hereto, (b) Webmetrics, Inc., a California corporation, so
long as its total assets determined in accordance with GAAP is less than
$10,000,000 and (c) at any time thereafter, any Subsidiary designated as such by
the Borrower in a certificate delivered by the Borrower to the Administrative
Agent (and which designation has not been rescinded in a subsequent certificate
of the Borrower delivered to the Administrative Agent); provided that, with
respect to any Subsidiary designated as an Immaterial Subsidiary pursuant to
clause (c) above, (i) such Subsidiary does not own any rights to intellectual
property material to the business of the Borrower and its Subsidiaries taken as
a whole, (ii) the aggregate assets (other than assets consisting of intercompany
receivables) of all Immaterial Subsidiaries (excluding Webmetrics, Inc.) and
their respective Subsidiaries as of the last day of the most recent fiscal
quarter in respect of which financial statements have been delivered pursuant to
Section 5.01 do not, on a consolidated basis, exceed 1.5% of the Consolidated
Total Assets as of such last day and (iii) the aggregate Consolidated EBITDA
(with each reference in such term to “the Borrower” mean and be a reference to
each Immaterial Subsidiary) produced by all Immaterial Subsidiaries and their
respective Subsidiaries for the four consecutive fiscal quarters most recently
ended on or prior to such date in respect of which financial statements have
been delivered pursuant to Section 5.01 do not, on a consolidated basis, exceed
10% of the Consolidated EBITDA of the Borrower and its Subsidiaries for such
time period.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Incremental Commitment Date” has the meaning specified in Section 2.19(b).

“Incremental Commitment” has the meaning specified in Section 2.19(a).

“Incremental Lender” means an Increasing Lender or an Assuming Lender pursuant
to Section 2.19.

“Incremental Term Advance” means an advance under the Incremental Term Facility.

“Incremental Term Facility” has the meaning specified in Section 2.19(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all outstanding obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (in each case, unless and to
the extent cash-collateralized);

(c) net obligations of such Person under any Swap Contract;

 

18



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the non-contingent deferred purchase
price of property or services which are required to be recorded as liabilities
under GAAP (other than (i) trade accounts payable and accrued expenses in the
ordinary course of business, (ii) inter-company payables among the Borrower and
its Subsidiaries not constituting Indebtedness for borrowed money, (iii) working
capital based and other customary post-closing adjustments in acquisition
transactions and (iv) salary and other employee compensation obligations
incurred in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing, to the
extent guaranteed.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner to the
extent that such Person is liable therefor as a result of such Persons’
ownership interest, except to the extent that such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indemnified Party” has the meaning specified in Section 10.04(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Information” has the meaning set forth in Section 10.11.

“Information Memorandum” means the information memorandum in the form approved
by the Borrower concerning the Loan Parties and their Subsidiaries that, at the
Borrower’s request and on its behalf, was prepared in relation to the
transactions contemplated by this Agreement and distributed by the Lead Arranger
to selected financial institutions prior to the date of this Agreement.

“Initial Extension of Credit” means any Borrowing and issuance of a Letter of
Credit hereunder on the Closing Date.

“Initial Issuing Bank” means the bank listed on the signature pages hereof as
the Initial Issuing Bank.

“Initial Lender Parties” means the Initial Issuing Bank, the Initial Lenders and
the Initial Swing Line Bank.

 

19



--------------------------------------------------------------------------------

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Pledged Equity” has the meaning specified in the Security Agreement.

“Initial Swing Line Bank” means the bank listed on the signature pages hereof as
the Initial Swing Line Bank.

“Insurance/Condemnation Receipt” means any cash proceeds of insurance
(including, without limitation, any key man life insurance, but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) or condemnation awards; provided that
no cash proceeds realized in a single event or series of related events shall
constitute Insurance/Condemnation Receipt unless such cash proceeds shall exceed
$5,000,000.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) prior to the earlier of (i) completion of the syndication of the Facilities
(as determined by the Administrative Agent and notified to the Borrower) and
(ii) 90 days subsequent to the Closing Date, the Interest Period shall be one
month;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

20



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person with respect to another Person, whether by means of
(a) the purchase or other acquisition of capital stock or other Equity Interests
of another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or limited liability company interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of related
transactions) of assets of another Person that constitute a business unit. The
amount of any Investment outstanding at any time shall be (i) the amount
actually invested, without any adjustments for increases or decreases in the
value of such investment, minus (ii) the amount of dividends or distributions in
connection with such Investment and any return of capital and any payment of
principal received in respect of such Investment.

“Issuing Banks” means the Initial Issuing Bank, any other Revolving Credit
Lender approved as an Issuing Bank by the Administrative Agent and the Borrower
and any other financial institution approved as an Issuing Bank by the
Administrative Agent and the Borrower and any Eligible Assignee to which an
Letter of Credit Commitment hereunder has been assigned pursuant to
Section 10.07 so long as each such Revolving Credit Lender or Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Initial Issuing Bank, Revolving Credit Lender or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

“L/C Disbursement” means a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all L/C Disbursements that have not yet been reimbursed (whether through an
Advance or otherwise). For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. The L/C Obligations of any Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.

 

21



--------------------------------------------------------------------------------

“L/C Related Documents” has the meaning specified in Section 2.05(e)(A).

“Lead Arranger” means MSSF.

“Lender Party” means any Lender, any Issuing Bank, any Swing Line Bank or any
Incremental Lender.

“Lender Party Appointment Period” has the meaning specified in Section 8.06(a).

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 10.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

“Letter of Credit” has the meaning specified in Section 2.01(d)(i).

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.04.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Assumptions, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Issuing Bank’s “Letter of Credit Commitment,” as such
amount may be reduced at or prior to such time pursuant to Section 2.06.

“Letter of Credit Facility” means, at any time, an amount equal to the amount of
the Issuing Banks’ Letter of Credit Commitments at such time, as such amount may
be reduced at or prior to such time pursuant to Section 2.06.

“Letter of Credit Fee” has the meaning specified in Section 2.09(b)(i).

“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Liquid Assets” means (a) cash, (b) demand deposits or interest-bearing time and
eurodollar deposits, certificates of deposit or similar banking arrangements
with banks which have capital and surplus of not less than $500,000,000;
(c) direct obligations of the United States of America in the form of United
States Treasury obligations or any governmental agency or instrumentality whose
obligations constitute full faith and credit obligations of the United States

 

22



--------------------------------------------------------------------------------

of America, which have maturities of 10 years or less; (d) bonds and other fixed
income instruments (including tax-exempt bonds) rated investment grade from
companies or public entities, and mutual funds that invest substantially all of
their assets in such bonds and other fixed income instruments, either owned
directly by the Borrower or managed on the Borrower’s behalf by any nationally
recognized investment advisor who or which has assets under management in excess
of $500,000,000; (e) commercial paper rated P-1 or higher by Moody’s or A-1 or
higher by S&P; (f) repurchase agreements or similar arrangements with banks
which have capital and surplus of not less than $500,000,000; and (g) mutual
funds or money market funds that invest substantially all of their assets in
instruments described in the subsections above; provided, however, that none of
the items in clauses (a) through (f) shall be subject to any Liens other than
those permitted by the Loan Documents.

“Liquidity” means, at any time, (a) the aggregate amount of cash and Liquid
Assets held at such time by the Borrower and its Subsidiaries to the extent that
(i) such cash and Liquid Assets are readily (subject to any customary
(A) corporate or other action or (B) reasonable bank procedures and
requirements, that could not, in each case, reasonably be expected to prevent
the timely payment of obligations) available to repay obligations of the
Borrower, (ii) such cash and Liquid Assets are not subject to any Liens (other
than Liens created under the Loan Documents and any applicable set-off rights)
and (iii) in the case of cash and Liquid Assets held by any such Subsidiary,
such Subsidiary is not at such time prohibited by any applicable law or
regulation or its charter, by-laws or other organizational documents or any
order of any Governmental Authority from distributing or otherwise transferring
such cash and cash equivalents to the Borrower; provided that in the case of any
amount of cash and Liquid Assets satisfying the foregoing conditions held by
Foreign Subsidiaries, in the calculation of Liquidity such amount shall be
reduced by any payment (including tax payment) by the Borrower to another Person
(including any Governmental Authority) that in the Borrower’s good faith
estimate would be required to be made pursuant to applicable Laws in order for
such amount to be repatriated into the United States for payments of the
Borrower’s obligations plus (b) the aggregate amount of all Unused Revolving
Credit Commitments at such time.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty,
(d) the Collateral Documents, (e) the Fee Letter, (f) each Letter of Credit
Agreement and (g) solely where the term “Loan Documents” is used or referred to
in Section 2.12(e), Article IX or Section 10.12 hereof or in the Guaranty or the
Collateral Documents, each Secured Cash Management Agreement and Secured Hedge
Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning specified in Regulation U issued by the FRB.

“Material Account” means any deposit or securities account of any Loan Party,
other than any payroll or employee benefit account and any accounts having an
aggregate balance of not more than $5,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Borrower and the

 

23



--------------------------------------------------------------------------------

Loan Parties, taken as a whole (excluding any Immaterial Subsidiary) to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Loan Party that is a Material Subsidiary of any Loan Document to
which it is a party.

“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $5,000,000.

“Material Subsidiary” means, at any time, each Subsidiary of the Borrower other
than an Immaterial Subsidiary.

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” has the meaning specified in the Preliminary Statements.

“Merger Sub” has the meaning specified in the Preliminary Statements.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSSF” has the meaning specified in the recital of parties to this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NANPA” means the official North American Numbering Plan Administrator, as
referred to in 47 C.F.R. §52.12.

“Net Cash Proceeds” means, (a) with respect to any sale, lease, transfer or
other disposition of any asset of the Borrower or any of its Subsidiaries (other
than any sale, lease, transfer or other disposition of assets pursuant to clause
(a), (b), (c), (d), (g), (i) or (j) of Section 6.05), the excess, if any, of
(i) the sum of cash and Liquid Assets received in connection with such sale,
lease, transfer or other disposition (including any cash or Liquid Assets
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness (other than Indebtedness under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof,
(B) the reasonable and customary out-of-pocket costs, fees, commissions,
premiums and expenses incurred by the Borrower or its Subsidiaries, and
(C) federal, state, provincial, foreign and local taxes reasonably estimated (on
a Consolidated basis) to be actually payable within the current or the
immediately succeeding tax year as a result of any gain recognized in connection
therewith and (D) a reasonable reserve for any purchase price adjustment or any
indemnification

 

24



--------------------------------------------------------------------------------

payments (fixed and contingent) attributable to the seller’s obligations to the
purchaser undertaken by the Borrower or any of its Subsidiaries in connection
with such sale, lease, transfer or other disposition (but excluding any purchase
price adjustment or any indemnity that, by its terms, will not under any
circumstances be made prior to the final maturity of the Term Facility);
provided that no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$5,000,000;

(b) with respect the incurrence of issuance of any Indebtedness by the Borrower
or any of its Subsidiaries (other than Indebtedness permitted under
Section 6.03), the excess of (i) the sum of the cash and Liquid Assets received
in connection with such incurrence or issuance over (ii) the underwriting
discounts and commissions or other similar payments, and other out-of-pocket
costs, fees, commissions, premiums and expenses incurred by the Borrower or any
of its Subsidiaries in connection with such incurrence or issuance to the extent
such amounts were not deducted in determining the amount referred to in
clause (i); and

(c) with respect to any Insurance/Condemnation Receipt that is not otherwise
included in clause (a) above, the sum of the cash and Liquid Assets received in
connection therewith.

“New Extending Lender” has the meaning specified in Section 2.20(d).

“NGM” means Neustar NGM Services Limited.

“NGM Reorganization” means any corporate restructuring of NGM (or its direct
parent), that could not reasonably be expected to have a Material Adverse
Effect, and as a result of which (a) NGM is no longer a first-tier Foreign
Subsidiary of a Loan Party and the Equity Interests in NGM are transferred to
and held by another first-tier Foreign Subsidiary of a Loan Party and (b) no
portion of NGM’s Equity Interests can be pledged without violating the “deemed
dividend” rule of Section 956 of the Internal Revenue Code.

“NGM Release” means the release of the Lien in favor of the Collateral Agent in
respect of the 65% of the Equity Interests in NGM.

“NGM Release Conditions” means (a) NGM remains an indirect wholly owned
Subsidiary of the Borrower and (b) neither the Borrower, NeuStar NGM Services,
LLC, NGM nor any Person that owns any of the Equity Interests in NGM or NGM’s
parent shall have pledged such Equity Interests to any other Person.

“Non-Defaulting Lender” means, at any time, each Lender Party that is not a
Defaulting Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.20(b).

“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any of its Subsidiaries (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable (as a guarantor or otherwise), or
(iii) constitutes the lender; and (b) no default with respect to which

 

25



--------------------------------------------------------------------------------

would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

“Note” means a Term Note or a Revolving Credit Note.

“Notice Date” has the meaning specified in Section 2.20(b).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of L/C Termination” has the meaning specified in Section 2.01(e)(ii).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management or
Secured Hedge Agreement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 2.13(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“PCAOB” means the Public Company Accounting Oversight Board.

 

26



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition permitted by Section 6.12.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.02(b).

“Post Petition Interest” has the meaning specified in Section 9.06.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Pro Forma”, “Pro Forma Basis” or “Pro Forma Effect” means, with respect to the
calculation of the Consolidated Total Leverage Ratio and the Consolidated Fixed
Charge Coverage Ratio and any other applicable event, as of any time, that pro
forma effect shall be given to each such applicable event as well as the
Transactions, any Permitted Acquisition, any issuance, incurrence or assumption
of Consolidated Funded Indebtedness and, in the case of any issuance or
incurrence, the use of proceeds thereof (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transaction and for which
the financial effect is being calculated (and if such Indebtedness has a
floating or formula rate, it shall have an implied rate of interest for the
relevant period of four consecutive fiscal quarters for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination), but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes not to finance any acquisition or applicable transaction), any
Disposition for $10,000,000 or more of (x) material assets outside the ordinary
course of business or (y) a business unit, line of business or division, that
have occurred during the four consecutive fiscal quarter period of the Borrower
most-recently ended as of or prior to such time, or subsequent to the end of
such four consecutive fiscal quarter period but prior to such time or prior to
or simultaneously with the event for which a determination under this definition
is made, as if each such event occurred on the first day of such four
consecutive fiscal quarter period, including (a) that income statement items
attributable to the Person or property acquired shall, subject to clause (b)
below, be recognized and consolidated with the income statement items of the
Borrower and its Subsidiaries in accordance with GAAP consistently applied
(where applicable); and (b) any adjustments to expense items made in

 

27



--------------------------------------------------------------------------------

consolidating the Borrower and its Subsidiaries with the Person or the property
acquired shall be (i) made in accordance with Regulation S-X of the Securities
Act of 1933 or (ii) included in the good faith of the Borrower on the basis of
information and assumptions that the Borrower believes to be reasonable as of
the date of determining compliance and shall (A) solely relate to cost savings
during any period applicable in such calculations that (1) would have been
realized during the 12 months prior to the Acquisition of such Person or
property or are realized or expected to be realized within 12 months after the
Acquisition of such Person or property, (2) are supported by reasonably detailed
supporting calculations provided together with the certifications required under
Section 6.12, which calculations are prepared in good faith by senior management
of the Borrower in accordance with GAAP, consistently applied (where
applicable), and (3) do not exceed in the aggregate, together with all other
adjustments to expense items for such period made pursuant to this clause (b) in
respect of any Acquisition, an amount equal to 10% of the Consolidated EBITDA
for the period of the four consecutive fiscal quarters ending as of the date of
the financial statements most recently delivered by the Borrower pursuant to
Section 5.01(a) or (b), as applicable, or (B) have been approved by the
Administrative Agent; provided that no pro forma effect shall be given to
(x) any issuance, incurrence or assumption of Consolidated Funded Indebtedness
the aggregate amount of which subject to such issuance, incurrence, assumption
or permanent repayment does not exceed $10,000,000 and (y) any Disposition
(other than any Disposition for $10,000,000 or more of (i) material assets
outside the ordinary course of business or (ii) a business unit, line of
business or division).

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.06 or
7.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.06 or 7.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

“Process Agent” has the meaning specified in Section 10.15(c).

“Public Lenders” has the meaning specified in Section 10.02(e).

“Refinanced Indebtedness” has the meaning specified in Section 6.03(i).

“Refinancing Indebtedness” has the meaning specified in Section 6.03(i).

“Register” has the meaning specified in Section 10.07(d).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reinvestment Commitment Date” has the meaning specified in
Section 2.07(b)(viii).

 

28



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective partners, directors,
officers, employees, agents and advisors.

“Repricing Event” means (a) any prepayment or repayment of the Term Advances
with the proceeds of, or any conversion of the Term Advances into, any new or
replacement loans bearing interest at an effective interest rate less than the
effective interest rate applicable to the Term Advances and (b) any amendment or
modification of this Agreement that reduces the effective interest rate
applicable to the Term Advances, in each case of clauses (a) and (b), with
original issue discount and upfront fees deemed to constitute like amounts of
original issue discount, being equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed
four-year life to maturity.

“Required Lenders” means, at any time, Lender Parties owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or assistant
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof), excluding for the avoidance of doubt, payments
contemplated by the Merger Agreement.

“Restricting Information” has the meaning specified in Section 10.02(f).

“Revolving Credit Advance” has the meaning specified in Section 2.01(c).

 

29



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Lender’s “Revolving Credit Commitment,” as such amount
may be reduced at or prior to such time pursuant to Section 2.06.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Maturity Date” means the date that is five years
after the Closing Date; provided, however that if such date is not a Business
Day, the Revolving Credit Facility Maturity Date shall be the next preceding
Business Day.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender.

“Revolving Reduction Amount” has the meaning specified in Section 2.07(b)(v).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted hereunder that is entered into by and between the Borrower or any Loan
Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Loan Party and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means the Agents, the Lender Parties, the Cash Management
Banks and the Hedge Banks.

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

30



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Seller” has the meaning specified in the Preliminary Statements.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis; (b) the present fair saleable value of
the assets of such Person and its Subsidiaries, on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries, on a consolidated basis, on their debts and
liabilities, including contingent liabilities, as they become absolute and
matured; (c) such Person and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which such Person’s and its Subsidiaries’ assets, on a
consolidated basis, would constitute unreasonably small capital; and (d) such
Person and its Subsidiaries do not intend to, and do not believe that they will,
incur debts or liabilities, including contingent liabilities, on a consolidated
basis, beyond their ability to pay such debts and liabilities as they mature.
For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Subordinated Debt” means unsecured Indebtedness of the Borrower or any
Subsidiary that is validly subordinated by its terms to the Obligations on terms
(a) no less beneficial to the Lender Parties, taken as a whole, than the terms
forth on Exhibit F or (b) satisfactory to the Administrative Agent.

“Subordinated Obligations” has the meaning specified in Section 9.06.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Surviving Indebtedness” means Indebtedness of each Loan Party and its
Subsidiaries that is outstanding immediately before (and remains outstanding
immediately after) giving effect to the Initial Extension of Credit.

 

31



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender Party or any Affiliate
of a Lender Party).

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to
Section 10.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all obligations that by the terms of this Agreement
are required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” or, if the Swing Line Bank has entered
into an Assignment and Assumption, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 10.07(d) as
the Swing Line Bank’s “Swing Line Commitment,” as such amount may be reduced at
or prior to such time pursuant to Section 2.06.

 

32



--------------------------------------------------------------------------------

“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Bank’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.06.

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
synthetic, off-balance sheet or tax retention lease.

“Taxes” has the meaning specified in Section 2.13(a).

“Term Advance” has the meaning specified in Section 2.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as such Lender’s “Term
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.06.

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

“Term Facility Maturity Date” means (a) with respect to the Term Facility (other
than any portion thereof that has been extended), the date that is seventh
anniversary of the Closing Date and (b) with respect to any Term Advances for
which the maturity has been extended pursuant to Section 2.20, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Term Facility Maturity
Date shall be the next preceding Business Day.

“Term Lender” means any Lender that has a Term Commitment.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender.

“Termination Date” means the Term Facility Maturity Date or the Revolving Credit
Facility Maturity Date, as applicable.

“Threshold Amount” means $25,000,000.

“Transactions” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties of the Loan Documents to which they are or are
intended to be a party and the borrowing of the Advances hereunder, (c) the
refinancing of the Indebtedness under the

 

33



--------------------------------------------------------------------------------

Existing Credit Agreements and other Existing Indebtedness (other than Surviving
Indebtedness) of the Borrower and its Subsidiaries and the termination of all
commitments with respect thereto and (d) the payment of the fees and expenses
incurred in connection with, caused by, resulting from or arising out of the
consummation of the Transactions (including any upfront fees).

“Transactions Documents” means, collectively, the Loan Documents and the Merger
Agreement.

“TSP” means any provider of “telecommunications service”, as such term is
defined in the Telecommunications Act of 1996. For the avoidance of doubt, “TSP”
shall not include any Affiliate of any TSP, unless such Affiliate itself is a
TSP.

“TSP Information” has the meaning specified in Section 10.08(e).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“US Holdco” means any Domestic Subsidiary of the Borrower, or any entity that is
disregarded as an entity separate from a Domestic Subsidiary for U.S. federal
income tax purposes, the sole assets (other than immaterial assets) of which
consist of the Equity Interests of CFCs.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all L/C’s
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Banks pursuant to Section 2.04 and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Banks pursuant to Section 2.01(d) and
outstanding at such time.

“wholly-owned Subsidiary” means any Subsidiary in which 100% of the Equity
Interests are owned by the Borrower or a Subsidiary of the Borrower except for
those Equity Interests that applicable Law requires to be issued as directors’
qualifying shares to satisfy national citizenship requirements.

 

34



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

35



--------------------------------------------------------------------------------

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
Available Amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreement or other document or instrument related
thereto, provides for one or more automatic increases in the stated amount
thereof, the Available Amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) The Term Advances.
Each Term Lender severally agrees, on the terms and conditions hereinafter set
forth, to make a single advance (a “Term Advance”) to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Term Commitment at such
time. The Term Borrowing shall consist of Term Advances made simultaneously by
the Term Lenders ratably according to their Term Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the Availability Period in an amount for each such Advance
not to exceed such Lender’s Unused Revolving Credit Commitment at such time.
Each Revolving Credit Borrowing shall be in an aggregate amount of $1,000,000 or
an integral multiple of $500,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or outstanding Letter of Credit Advances) and shall consist
of Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments. Within the limits of
each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(b), prepay
pursuant to Section 2.07(a) and reborrow under this Section 2.01(b).

 

36



--------------------------------------------------------------------------------

(c) The Swing Line Advances. The Swing Line Bank agrees on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the Availability Period (i) in an
aggregate amount not to exceed at any time outstanding the lesser of (x) the
Swing Line Sublimit and (y) the Swing Line Bank’s Swing Line Commitment at such
time and (ii) in an amount for each such Swing Line Advance not to exceed the
Unused Revolving Credit Commitments of the Revolving Credit Lenders immediately
prior to the making of such Swing Line Advance. The Swing Line Bank agrees to
make one or more Swing Line Advances on any Business Day. No Swing Line Advance
shall be used for the purpose of funding the payment of principal of any other
Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and,
notwithstanding Section 2.10, shall be made as a Base Rate Advance by the Swing
Line Bank. Within the limits of the Swing Line Sublimit and within the limits
referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.05(d) or prepay pursuant to
Section 2.07(a) and reborrow under this Section 2.01(c). Immediately upon the
making of a Swing Line Advance, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Bank a risk participation in such Swing Line Advance in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Swing Line
Advance.

(d) The Letters of Credit. (i) Each Issuing Bank severally agrees, on the terms
and conditions hereinafter set forth, to issue standby letters of credit (the
“Letters of Credit”) denominated in U.S. dollars or other currencies reasonably
acceptable to such Issuing Bank for the account of the Borrower from time to
time on any Business Day during the Availability Period in an aggregate
Available Amount (i) for all Letters of Credit issued by such Issuing Bank not
to exceed at any time the lesser of (x) the Letter of Credit Sublimit and
(y) such Issuing Banks’ Letter of Credit Commitment at such time and (ii) for
each such Letter of Credit not to exceed the aggregate Unused Revolving Credit
Commitments of the Revolving Credit Lenders at such time.

(ii) No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of
five Business Days before the Revolving Credit Facility Maturity Date and one
year after the date of issuance thereof, but any Letter of Credit with a
one-year term may by its terms be renewable annually automatically, unless such
Issuing Bank in its sole discretion has notified the Borrower (with a copy to
the Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a “Notice of L/C Termination”); provided that the terms of each Letter
of Credit that is automatically renewable annually shall (x) require the Issuing
Bank that issued such Letter of Credit to give the beneficiary named in such
Letter of Credit notice of any Notice of L/C Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date such Letter of Credit otherwise would have been automatically
renewed and (z) not permit the expiration date (after giving effect to any
renewal) of such Letter of Credit in any event to be extended to a date later
than five Business Days before the Revolving Credit Facility Maturity Date. If a
Notice of L/C

 

37



--------------------------------------------------------------------------------

Termination is given by the relevant Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed. Subject to the notice
requirement in this clause in the case of automatic renewable Letters of Credit,
each Issuing Bank may in its sole discretion determine whether to accept any
amendment or renewal of any Letter of Credit proposed by the Borrower.

(iii) Within the limits of the Letter of Credit Facility, and subject to the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(d), repay any Letter of Credit Advances resulting
from drawings thereunder pursuant to Section 2.04 and request the issuance of
additional Letters of Credit under this Section 2.01(d).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.04, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier or electronic communication. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 12:00 P.M. (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding at such time, together
with interest accrued and unpaid thereon to and as of such date.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to any Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing, or by telecopier or
electronic communication, specifying therein the requested (x) date of such
Borrowing, (y) amount of such Borrowing and (z) maturity of such Borrowing
(which maturity shall be no later than the earliest of (A) the tenth day after
the requested date of such Borrowing and (B) the Revolving Credit Facility
Maturity Date. The Swing Line Bank will make the amount of the requested Swing
Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.

 

38



--------------------------------------------------------------------------------

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes each Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02. The Swing Line Bank shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Notice of Borrowing available for the account of its Applicable Lending Office
to the Administrative Agent for the account of the Swing Line Bank, by deposit
to the Administrative Agent’s Account, in same date funds, not later than 11:00
A.M. on the day specified in such Notice of Borrowing.

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry practices on interbank compensation.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence of continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

 

39



--------------------------------------------------------------------------------

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances (A) for the initial Borrowing
hereunder, unless the Administrative Agent otherwise consents and such initial
Borrowing is a Term Borrowing, or (B) for any Borrowing if the aggregate amount
of such Borrowing is less than $1,000,000 or if the obligation of the
Appropriate Lenders to make Eurodollar Rate Advances shall then be suspended
pursuant to Section 2.10 or 2.11 and (ii) the Term Advances may not be
outstanding as part of more than 5 separate Borrowings and the Revolving Credit
Advances may not be outstanding as part of more than 10 separate Borrowings.

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.08 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of Letters of Credit. (a) Request for Issuance. Each
Letter of Credit shall be issued upon notice, given not later than 11:00 A.M.
(New York City time) on the day that occurs 5 Business Days (or such later day
as mutually agreed) prior to the date of the

 

40



--------------------------------------------------------------------------------

proposed issuance of such Letter of Credit, by the Borrower to any Issuing Bank,
which shall give to the Administrative Agent and each Revolving Credit Lender,
in the case of Letters of Credit, prompt notice thereof by telecopier or
electronic communication. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone, confirmed immediately in writing,
or by telecopier or electronic communication, specifying therein the requested
(A) date of such issuance (which shall be a Business Day), (B) Available Amount
of such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit, and shall be accompanied by such application and agreement for
letter of credit as such Issuing Bank may specify to the Borrower for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If (x) the requested form of such Letter of Credit is in such
Issuing Bank’s then current standard form with such revisions as shall be
requested by the Borrower and approved by such Issuing Bank in its sole
discretion and (y) it has received (i) information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act, that such
Issuing Bank has reasonably requested, in each case with respect to the
beneficiary of such Letter of Credit and (ii) confirmation from the
Administrative Agent that the requested issuance is permitted in accordance with
the terms hereof (which confirmation shall be provided promptly), such Issuing
Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 10.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. Each Issuing Bank may determine
in its sole discretion whether to, and shall have no obligation to, issue,
amend, modify, transfer any Letter of Credit if any such action shall be
prohibited by applicable law, including, without limitation, United States,
European Union, United Nations, and foreign sovereign judicial orders and
government regulations that mandate dishonor of Letter of Credit obligations and
that are enforceable under the applicable law.

(b) Letter of Credit Reports. Unless otherwise agreed by the Administrative
agent, each Issuing Bank shall furnish to the Administrative Agent (A) on the
first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank and (B) on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
such Issuing Bank.

(c) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by any Issuing Bank under Section 2.03(a), such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Lender, and each Revolving Credit Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Bank, a
participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit.

(d) Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower, when a Letter of Credit is issued the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

 

41



--------------------------------------------------------------------------------

SECTION 2.04. Drawings and Reimbursement under Letters of Credit. Each L/C
Disbursement by any Issuing Bank under any Letter of Credit shall constitute for
all purposes of this Agreement the making by such Issuing Bank of a Letter of
Credit Advance, which shall be a Base Rate Advance, in the amount of such L/C
Disbursement. Each Issuing Bank agrees to give the Administrative Agent prompt
notice of each L/C Disbursement under each Letter of Credit issued by it. In
consideration of its obligations to purchase participations in the Letters of
Credit, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay such Lender’s Pro Rata Share of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower by 11:00 A.M. (New York City
time) on the date of such L/C Disbursement by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
such Issuing Bank by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to such Lender’s Pro Rata Share of such L/C Disbursement.
Each Revolving Credit Lender acknowledges and agrees that its obligation to pay
for its participation pursuant to this Section 2.04 in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or the termination of the Commitments, and that each such
payment shall be made without any off-set, abatement, withholding or reduction
whatsoever. If and to the extent that any Revolving Credit Lender shall not have
so made its Pro Rata Share of such L/C Disbursement available to the
Administrative Agent, such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such Pro Rata Share is due pursuant to this
Section 2.04 until the date such amount is paid to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation, for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Letter of Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day. The failure of any Lender to
make the Letter of Credit Advance to be made by it on the date specified in this
Section 2.04 shall not relieve any other Lender of its obligation hereunder to
make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

SECTION 2.05. Repayment of Advances. (a) Term Advances. The Borrower shall repay
to the Administrative Agent for the ratable account of the Term Lenders, in
Dollars, the aggregate principal amount of all Term Advances outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.07):

 

Date    Principal Amortization Payment  

December 31, 2011

   $ 1,500,000   

March 31, 2012

   $ 1,500,000   

 

42



--------------------------------------------------------------------------------

Date    Principal Amortization Payment  

June 30, 2012

   $ 1,500,000   

September 30, 2012

   $ 1,500,000   

December 31, 2012

   $ 1,500,000   

March 31, 2013

   $ 1,500,000   

June 30, 2013

   $ 1,500,000   

September 30, 2013

   $ 1,500,000   

December 31, 2013

   $ 1,500,000   

March 31, 2014

   $ 1,500,000   

June 30, 2014

   $ 1,500,000   

September 30, 2014

   $ 1,500,000   

December 31, 2014

   $ 1,500,000   

March 31, 2015

   $ 1,500,000   

June 30, 2015

   $ 1,500,000   

September 30, 2015

   $ 1,500,000   

December 31, 2015

   $ 1,500,000   

March 31, 2016

   $ 1,500,000   

June 30, 2016

   $ 1,500,000   

September 30, 2016

   $ 1,500,000   

December 31, 2016

   $ 1,500,000   

March 31, 2017

   $ 1,500,000   

June 30, 2017

   $ 1,500,000   

September 30, 2017

   $ 1,500,000   

December 31, 2017

   $ 1,500,000   

March 31, 2018

   $ 1,500,000   

June 30, 2018

   $ 1,500,000   

September 30, 2018

   $ 1,500,000   

Term Facility Maturity Date

   $ 558,000,000   

provided, however, that the final principal installment shall be repaid on the
Term Facility Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Term Advances outstanding on such date.

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Revolving
Credit Facility Maturity Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Revolving Credit
Lender that has made a Swing Line Advance in Dollars, the outstanding principal
amount of each Swing Line Advance made to the Borrower on the earlier of the
maturity date specified in the applicable Notice of Swing Line Borrowing (which
maturity shall be no later than the tenth Business Day after the requested date
of such Borrowing) and the Revolving Credit Facility Maturity Date.

 

43



--------------------------------------------------------------------------------

(d) Letter of Credit Advances. The Borrower shall repay to the Administrative
Agent for the account of each Issuing Bank and each other Revolving Credit
Lender that has made a Letter of Credit Advance on the earlier of the Revolving
Credit Facility Maturity Date and the Business Day following the date on which
such Advance was made the outstanding principal amount of each Letter of Credit
Advance made to the Borrower.

(e) Obligations in Respect of Letters of Credit Generally. The Obligations of
the Borrower under this Agreement, any Letter of Credit Agreement and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Issuing
Bank of any draft or the reimbursement by the Borrower thereof):

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

44



--------------------------------------------------------------------------------

SECTION 2.06. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Term
Commitments, the Swing Line Facility, the Letter of Credit Facility and the
Unused Revolving Credit Commitments; provided, however, that each partial
reduction of any such Facility (x) shall be in an aggregate amount of $1,000,000
or an integral multiple of $5,000,000 in excess thereof and (y) shall be made
ratably among the Appropriate Lenders in accordance with their Commitments with
respect to such Facility.

(b) Mandatory. (i) The aggregate Term Commitments under the Term Facility shall
be automatically and permanently reduced to zero on the date of the Borrowings
in respect of such Term Facility.

(ii) If, after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
aggregate Letter of Credit Commitments exceed the Revolving Credit Facility at
such time, then the Letter of Credit Sublimit and/or the Letter of Credit
Commitments shall be automatically reduced by the amount of such excess.

(iii) If, after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Swing Line Sublimit or the Swing
Line Commitment exceeds the Revolving Credit Facility at such time, then the
Swing Line Sublimit and/or the Swing Line Commitment shall be automatically
reduced by the amount of such excess.

(iv) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which prepayment thereof is required to be made pursuant
to Section 2.07(b)(i) or (ii) in an amount equal to the applicable Revolving
Reduction Amount; provided that each such reduction of the Revolving Credit
Facility shall be made ratably among the Revolving Credit Lenders in accordance
with their Revolving Credit Commitments; provided further that notwithstanding
the foregoing and Section 2.07(b)(v), in no event shall the Revolving Credit
Facility be reduced, pursuant to this Section 2.06(b)(iv), to less than
$1,000,000.

SECTION 2.07. Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Advances or Revolving Credit Advances in whole or in part without premium
or penalty; provided that any such prepayment of the Term Advances on or prior
to the first anniversary of the Closing Date in connection with a Repricing
Event shall be accompanied by a premium equal to 1% of the principal amount so
prepaid; provided further that (A) such notice must be received by the
Administrative Agent not later than 11:00 A.M. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Advances and (2) on the date of
prepayment of Base Rate Advances; and (B) any prepayment of Advances shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Advances to be prepaid and, if Eurodollar Rate Advances are to be prepaid,
the Interest Period(s) of such Advances. The Administrative Agent will promptly
notify each Lender Party of its receipt of each such notice, and of the amount
of such Lender Party’s ratable

 

45



--------------------------------------------------------------------------------

portion of such prepayment (based on such Lender Party’s Pro Rata Share in
respect of the relevant Facility). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that
any notice of prepayment given in connection with a notice of termination of the
Commitments given by the Borrower may state that such prepayment notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may (subject to compliance by the Borrower
with the requirements of Section 2.11) be revoked by the Borrower (by notice to
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 2.11. Each prepayment of the
outstanding Term Advances pursuant to this Section 2.07(a) shall be applied to
the principal repayment installments of the Term Facility as directed by the
Borrower.

(ii) The Borrower may, upon notice to the Swing Line Bank (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Advances in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Bank and the
Administrative Agent not later than 11:00 A.M. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $500,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(b) Mandatory. (i) (i) Within five Business Days after financial statements have
been delivered pursuant to Section 5.01(a) (commencing with the fiscal year
ending December 31, 2012) and the related certificate of a Responsible Officer
has been delivered pursuant to Section 5.02(a), the Borrower shall pay or cause
to be paid to the Administrative Agent for the account of the Lender Parties an
aggregate principal amount of the Advances comprising part of the same
Borrowings and deposit an amount in the L/C Cash Collateral Account, in the case
of the Revolving Credit Facility (to be applied in accordance with
Section 2.07(b)(v)), in an aggregate amount equal to the excess (if any) of
(i) 50% of Excess Cash Flow for the fiscal year covered by such financial
statements, provided that (A) such percentage shall be reduced to 25% if the
Consolidated Leverage Ratio as of the end of such fiscal year is less than or
equal to 1.75:1.00 but greater than 1.50:1.00 and (B) no prepayment of any
Advances and no deposit in the L/C Cash Collateral Account shall be required
under this Section 2.07(b)(i) if the Consolidated Leverage Ratio as of the end
of such fiscal year is less than or equal to 1.50:1.00, over (ii) the sum of the
aggregate principal amount of Term Advances optionally prepaid pursuant to
Section 2.07(a)(i) during such fiscal year and to the extent accompanied by a
permanent reduction of the Revolving Credit Commitments in the same amount, the
aggregate principal amount of Revolving Credit Advances optionally prepaid
pursuant to Section 2.07(a)(i) during such fiscal year. Each such prepayment
shall be applied first to the installments of the Term Facility pro rata and
second to the Revolving Credit Facility as set forth in clause (v) below.

(ii) In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of the Borrower or any Subsidiary, the Borrower shall, within
five Business Days after such Net Cash Proceeds are received, pay or cause to be
paid to the Administrative Agent

 

46



--------------------------------------------------------------------------------

for the account of the Lender Parties an aggregate principal amount of the
Advances comprising part of the same Borrowings and deposit an amount in the L/C
Cash Collateral Account, in the case of the Revolving Credit Facility (to be
applied in accordance with Section 2.07(b)(v)), in an aggregate amount equal to
100% of such Net Cash Proceeds, provided that, in the case of any event
described in clause (a) or (c) of the definition of “Net Cash Proceeds”, if the
Borrower or any Subsidiary applies the Net Cash Proceeds from such event (or a
portion thereof) (i) within 365 days after receipt of such Net Cash Proceeds and
(ii) at a time when no Default has occurred and is continuing, to acquire real
property, equipment or other tangible assets to be used in the business of the
Borrower and the Subsidiaries (provided that, the Borrower has delivered to the
Administrative Agent within five Business Days after such Net Cash Proceeds are
received a certificate of a Responsible Officer stating its intention to do so
and certifying that no Default has occurred and is continuing), then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Cash Proceeds in respect of such event (or the portion of such Net Cash Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Cash Proceeds that have not been so applied by the end of such 365 days (or,
if committed during such 365 days to be so applied, within 90 days of the end of
such 365 days), at which time a prepayment shall be required in an amount equal
to such Net Cash Proceeds that have not been so applied. Each such prepayment
shall be applied first to the installments of Term Facility pro rata and second
to the Revolving Credit Facility as set forth in clause (v) below.

(iii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances and deposit an amount
in the L/C Cash Collateral Account in an amount equal to the amount by which
(A) the sum of the aggregate principal amount of (x) the Revolving Credit
Advances, (y) the Letter of Credit Advances and (z) the Swing Line Advances then
outstanding plus the aggregate Available Amount of all Letters of Credit then
outstanding exceeds (B) the Revolving Credit Facility on such Business Day.

(iv) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.

(v) Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii) or (iii) above shall be first applied to prepay Letter of Credit Advances
then outstanding until such Advances are paid in full, second applied to prepay
Swing Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Cash Collateral Account to Cash Collateralize the Available Amount of
the L/C’s then outstanding; and, in the case of prepayments of the Revolving
Credit Facility required pursuant to clause (i) or (ii) above, the amount
remaining (if any) after the prepayment in full of the Advances then outstanding
and the Cash Collateralization of the aggregate Available Amount of L/C’s then
outstanding (the sum of such prepayment amounts in respect of Revolving Credit
Advances, Letter of Credit Advances and Swing Line Advances, Cash
Collateralization amounts and remaining amount being referred to herein as the
“Revolving Reduction Amount”) may be retained by the Borrower and the Revolving
Credit Facility shall be

 

47



--------------------------------------------------------------------------------

permanently reduced as set forth in Section 2.06(b)(iv). Upon the drawing of any
Letter of Credit for which funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied to reimburse the relevant Issuing Bank or
Revolving Credit Lenders, as applicable.

(vi) All prepayments under this subsection (b) shall be made together with
accrued interest and Letter of Credit Fees to the date of such prepayment on the
principal amount prepaid, together with any amounts owing pursuant to
Section 10.04(c).

SECTION 2.08. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance and for each Swing Line Advance, a rate per annum equal at all times to
the sum of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin in effect from time to time, payable in arrears (A) in the case of a Base
Rate Advance that is not a Swing Line Advance, quarterly on the last Business
Day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full or (B) in the
case of a Base Rate Advance that is a Swing Line Advance, on the date such Swing
Line Advance shall be paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of a
Default under Section 7.01(a) or an Event of Default, the Administrative Agent
may, and upon the request of the Required Lenders shall, require that the
Borrower pay interest (“Default Interest”) on (i) the unpaid principal amount of
each Advance owing to each Lender Party, payable in arrears on the dates
referred to in clause (i) or (ii) of Section 2.08(a), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (i) or (ii) of
Section 2.08(a), as applicable, and (ii) to the fullest extent permitted by
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender Party that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (i) of Section 2.08(a); provided, however, that following the making of
the request or the granting of the consent specified by Section 7.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 7.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Administrative
Agent.

 

48



--------------------------------------------------------------------------------

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.10 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.09. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a commitment fee (the “Commitment Fee”), from
the date hereof in the case of each Initial Revolving Credit Lender and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Revolving Credit Lender in the case of each other Revolving Credit
Lender until the end of the Availability Period, payable in arrears quarterly on
the last Business Day of each March, June, September and December, commencing
December 31, 2011, and on the last Business Day of the Availability Period, at
the rate of 0.50% per annum on the average daily Unused Revolving Credit
Commitment of such Revolving Credit Lender plus its Pro Rata Share of the
average daily outstanding Swing Line Advances during such quarter; provided,
however, that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender; and provided further that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.

(b) Letter of Credit Fees, Etc. The Borrower shall pay (i) to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a letter of credit fee (a “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin for Revolving Credit Advances that are
Eurodollar Rate Advances times the average daily aggregate Available Amount of
all Letters of Credit issued and outstanding from time to time and (ii) to the
respective Issuing Bank, for its own account, (x) a fronting fee at the rate of
0.25% per annum on the Available Amount of each Letter of Credit issued by such
Issuing Bank under the Revolving Credit Facility, payable in arrears quarterly
on the last Business Day of each March, June, September and December, commencing
December 31, 2011, and on the last Business Day of the Availability Period, and
(y) other customary administrative, issuance, amendment, transfer and other
charges,. Upon the occurrence and during the continuance of a Default under
Section 7.01(a) or an Event of Default, the Administrative Agent may, and upon
the request of the Required Lenders shall, require that the amount payable by
the Borrower under this clause (b)(i) shall be increased by 2% per annum.

(c) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

SECTION 2.10. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.11, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any

 

49



--------------------------------------------------------------------------------

Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility.
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the continuance of any Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.11. Increased Costs, Etc. (a) If, due to a Change in Law (whether or
not having the force of law), there shall be any increase in the cost to any
Lender Party of agreeing to make or of making, funding or maintaining Eurodollar
Rate Advances or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit or of agreeing to make or of making or
maintaining Letter of Credit Advances, excluding any such increased costs
resulting from (x) Indemnified Taxes or Other Taxes (as to which Section 2.13
shall govern) and (y) Excluded Taxes (but including any capital or other
non-income taxes imposed on a Lender Party on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower by such Lender Party, shall be conclusive and binding
for all purposes, absent manifest error.

(b) If any Lender Party determines that a Change in Law (whether or not having
the force of law) affects or would affect the amount of capital required or
expected to be maintained by such Lender Party or any corporation controlling
such Lender Party and that the amount of such capital is increased by or based
upon the existence of such Lender Party’s

 

50



--------------------------------------------------------------------------------

commitment to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar Guarantee), then, upon demand by such Lender
Party or such corporation (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender Party, from time to time as specified by such Lender Party,
additional amounts sufficient to compensate such Lender Party in the light of
such circumstances, to the extent that such Lender Party reasonably determines
such increase in capital to be allocable to the existence of such Lender Party’s
commitment to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least 50% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended, in each case until the Administrative Agent shall
notify the Borrower that such Lenders have determined that the circumstances
causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended, in each case
until the Administrative Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist.

(e) In the event that any Lender Party demands payment of costs or additional
amounts pursuant to this Section 2.11 or Section 2.13 or asserts, pursuant to
Section 2.11(d), that it is unlawful for such Lender Party to make Eurodollar
Rate Advances, fails to approve a requested waiver or amendment which requires
the approval of such Lender to become effective but is otherwise approved by the
Required Lenders or becomes a Defaulting Lender then (subject to such Lender
Party’s right to rescind such demand or assertion within 10 days after the
notice from the Borrower referred to below) the Borrower may, upon 20 days’
prior written notice to such Lender Party and the Administrative Agent, elect to
cause such Lender Party to assign its Advances and Commitments in full to one or
more Persons selected by the Borrower so long as (i) each such Person satisfies
the criteria of an Eligible Assignee and is reasonably satisfactory to

 

51



--------------------------------------------------------------------------------

the Administrative Agent, (ii) such Lender Party receives payment in full in
cash of the outstanding principal amount of all Advances made by it and all
accrued and unpaid interest and Letter of Credit Fees thereon and all other
amounts due and payable to such Lender Party as of the date of such assignment
(including, without limitation, amounts owing pursuant to Sections 2.11, 2.13
and 10.04) and (iii) each such assignee agrees to accept such assignment and to
assume all obligations of such Lender Party hereunder in accordance with
Section 10.07.

(f) The Borrower shall pay to each Lender Party, as long as such Lender Party
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Advance equal to the actual costs of such reserves
allocated to such Advance by such Lender Party (as determined by such Lender
Party in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Advance,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender
Party. If a Lender Party fails to give notice 10 days prior to the relevant due
date of any interest payment, such additional interest shall be due and payable
10 days from receipt of such notice.

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.16), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 10.07(d), from and after the effective date of such Assignment and
Assumption, the Administrative Agent shall make all payments hereunder and under
the other Loan Documents in respect of the interest assigned thereby to the
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees (including Letter of Credit Fees) and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable. Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.

 

52



--------------------------------------------------------------------------------

(c) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation.

(e) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

 

53



--------------------------------------------------------------------------------

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 10.04 hereof,
Section 20 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.11 and 2.13
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.09(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations that is due and payable on such date, ratably based upon the
respective aggregate amounts of such interest; and

(vii) seventh, to the payment of the principal and other amounts of all of the
outstanding Obligations that is due and payable on such date, ratably based upon
the respective aggregate amounts of all such principal and other amounts.

(f) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (i) the aggregate principal amount of all Advances
outstanding at such time and (ii) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Obligations then owing to such Lender Party, and,
in the case of the Term Facility, for application to such principal repayment
installments thereof, as the Administrative Agent shall direct.

SECTION 2.13. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or the Administrative Agent hereunder or under any
other Loan Document shall be made, in accordance with Section 2.12 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges, withholdings or other similar amounts imposed by any
Governmental Authority (together with any interest, additions to tax or
penalties applicable thereto, “Taxes”). If, however, any Loan Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender Party or any Agent,
(i) to the extent such Tax is an Indemnified Tax, the sum payable by such Loan
Party shall be increased as may be necessary so that after such Loan Party and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

54



--------------------------------------------------------------------------------

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Indemnified Taxes and Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) required to be paid by such
Lender Party or such Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate to the amount of such payment or liability delivered to such Loan
Parties by such Lender Party or such Agent shall be conclusive absent manifest
error. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 7.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
For purposes of subsections (d) and (e) of this Section 2.13, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Assumption pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any other Loan Document.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a Change in Law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under

 

55



--------------------------------------------------------------------------------

subsection (a) or (c) of this Section 2.12 with respect to Indemnified Taxes
imposed by reason of such failure; provided, however, that should a Lender Party
become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Loan Parties shall (at the Lender Party’s
expense) take such steps as such Lender Party shall reasonably request to assist
such Lender Party to recover such Taxes.

(g) If the Administrative Agent or any Lender Party determines in its sole
discretion that it has received a refund of Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 2.13, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.13 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
Lender Party (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender Party in its sole discretion,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent or Lender Party agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
interest imposed by the relevant Governmental Authority) to the Administrative
Agent or Lender Party in the event such Administrative Agent or Lender Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or Lender Party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the Loan Parties or any other Person.

(h) If the Administrative Agent or any Lender Party determines in its sole
discretion that any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.13 was incorrectly assessed or not
due under applicable Law, it shall promptly notify the Borrower and, upon
request of the Borrower and at the expense of Borrower, such Administrative
Agent or Lender Party shall in good faith challenge the imposition of such tax,
unless such challenge would have a material adverse effect on the Administrative
Agent or such Lender Party.

SECTION 2.14. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 10.07 (a) on account of Obligations due and payable to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other

 

56



--------------------------------------------------------------------------------

Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered; and
provided further that, so long as the Advances shall not have become due and
payable pursuant to Section 7.01, any excess payment received by any Appropriate
Lender shall be shared on a pro rata basis only with other Appropriate Lenders.
The Loan Parties agree that any Lender Party so purchasing an interest or
participating interest from another Lender Party pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender Party were the direct
creditor of the Loan Parties in the amount of such interest or participating
interest, as the case may be.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (a) for working capital, capital
expenditures and general corporate purposes, including the financing, in whole
or in part, of Permitted Acquisitions and (b) in the case of the Term Advances,
to finance in part the Merger and to refinance all amounts outstanding under the
Existing Credit Agreements and other Existing Indebtedness (other than Surviving
Indebtedness), in each case, not in contravention of any Law or of any Loan
Document and to pay fees and expenses incurred in connection with the
Transactions.

SECTION 2.16. Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender Party becomes a Defaulting Lender, then, until such time as such Lender
Party is no longer a Defaulting Lender, to the extent permitted by applicable
law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such

 

57



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank or the Swing Line Bank hereunder; third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to any Lender Party as a result of any judgment of
a court of competent jurisdiction obtained by any Lender Party against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Advances of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Advances
and funded and unfunded participations in L/C Obligations and Swing Line
Advances are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender Party irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17.

 

58



--------------------------------------------------------------------------------

(C) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Advances that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below and
(y) pay to each Issuing Bank and Swing Line Bank, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swing Line Bank’s Fronting Exposure to such Defaulting
Lender.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Borrowings in an amount
equal to the Swing Line Banks’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Bank and each Issuing Bank agree in writing that a Lender Party is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender Party will, to the extent applicable,
purchase at par that portion of outstanding Commitments of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swing Line Advances to be held pro rata by the Lender
Parties in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will

 

59



--------------------------------------------------------------------------------

cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender Party was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender Party will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender Party’s having been a Defaulting Lender.

(c) New Swing Line Advances/Letters of Credit. So long as any Lender Party is a
Defaulting Lender, (i) the Swing Line Bank shall not be required to fund any
Swing Line Advances unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Advance and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

SECTION 2.17. Cash Collateral. At any time that there shall exist a Defaulting
Lender, if, after giving effect to reallocation of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Advances pursuant to
Section 2.16(a)(iv), there shall exist any remaining Fronting Exposure with
respect to such Defaulting Lender, the Borrower shall Cash Collateralize such
Fronting Exposure in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.17 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of each
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to Section 2.16 or this
Section 2.17 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender Party), or (ii) the determination by the Administrative Agent and each
Issuing Bank that there exists excess Cash Collateral; provided that, subject to
Section 2.16 the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

60



--------------------------------------------------------------------------------

SECTION 2.18. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note or a Term Note, as applicable,
in substantially the form of Exhibits A-1 and A-2 hereto, respectively, payable
to the order of such Lender Party in a principal amount equal to the Revolving
Credit Commitment and the Term Advances, respectively, of such Lender Party. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 10.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.19. Incremental Term Facilities. (a) The Borrower may, at any time and
from time to time after the Closing Date and prior to the Term Facility Maturity
Date, by notice to the Administrative Agent, request (x) the addition of one or
more new term loan facilities or an increase in the Term Commitments (each of
such commitment increases and any such new term loan facility being an
“Incremental Term Facility” and the commitment of any lender with respect to any
Incremental Term Facility being an “Incremental Term Commitment”) to be
effective as of a date (the “Increase Date”) specified in the related notice to
the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of all Incremental Term Commitments exceed $400,000,000;
(ii) each Incremental Term Facility shall be in an

 

61



--------------------------------------------------------------------------------

amount not less than $25,000,000; (iii) no more than 4 such requests may be made
pursuant to this Section 2.19 in respect of the Incremental Term Facilities;
(iv) on the date of any request by the Borrower for an Incremental Term
Commitment and on the related Increase Date, the applicable conditions set forth
in Section 3.02 and in clause (d) of this Section 2.19 shall be satisfied;
(v) after giving effect to the incurrence of any Incremental Term Facility, the
Borrower shall be in Pro Forma compliance with all financial covenants set forth
in Section 6.11; (vi) any Incremental Term Facility shall have a final maturity
date no earlier than the Term Facility Maturity Date and the weighted average
life to maturity of any Incremental Term Facility shall be no shorter than the
weighted average life to maturity of the Term Facility; (vii) any Incremental
Term Facility shall bear interest at a rate per annum as determined by the
Borrower and the lenders under such Incremental Term Facility; provided that in
the event that the Applicable Margin for any Advances under any Incremental Term
Facility is more than 50 basis points greater than the Applicable Margin for the
Term Advances, then the Applicable Margin for the Term Advances shall be
increased to the extent necessary so that the Applicable Margin for any Advances
under the Incremental Term Facility is no more than 50 basis points greater than
the Applicable Margin for the Term Advances; provided further that in
determining the Applicable Margin applicable to the Term Advances, and any
Advances under the Incremental Term Facility, (x) original issue discount
(“OID”) or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the Lenders in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to the Lead Arranger (or its affiliates) or to one or more arrangers (or
their affiliates) of such loans shall be excluded and (z) no Eurocurrency Rate
or Base Rate “floors” applicable to any Advances under any Incremental Term
Facility shall be higher than the Eurocurrency Rate or Base Rate “floors”
applicable to the Term Advances; (viii) the Term Lenders shall initially have
the right, but not the obligation, to commit to up to their pro rata portion of
any Incremental Term Facility; (ix) each Incremental Facility may be secured by
either a pari passu or junior lien on the Collateral securing the Facilities in
each case on terms satisfactory to the Administrative Agent; (x) to the extent
the terms and documentation of any Incremental Term Facility are not consistent
with the Facilities (except to the extent permitted by clause (vi) or
(vii) above), they shall be reasonably satisfactory to the Administrative Agent;
and (xi) the Loan Documents may be amended by the Administrative Agent, the Loan
Parties and the Term Lenders providing an Incremental Term Facility, to the
extent necessary to evidence such Incremental Term Facility consistent with this
Section 2.19(a), without the consent of any other Lender Party.

(b) The Administrative Agent shall promptly notify the Term Lenders of a request
by the Borrower for an Incremental Term Facility, which notice shall include
(i) the proposed amount of such requested Incremental Term Commitment, (ii) the
proposed Increase Date and (iii) the date by which the relevant Lenders wishing
to participate in the Incremental Term Commitment must commit to an increase in
the amount of their respective Commitments (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the relevant
Lenders) (the “Incremental Term Commitment Date”). Each relevant Lender that is
willing to participate in the requested Incremental Commitment (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Incremental Term Commitment Date of the
amount by which it is willing to commit to the Incremental Term Facility. Any
Lender not responding within such time period shall be deemed to have declined
to participate in the requested Incremental Term Commitment. If the relevant

 

62



--------------------------------------------------------------------------------

Lenders notify the Administrative Agent that they are willing to participate in
an Incremental Commitment by an aggregate amount that exceeds the amount of the
requested Incremental Commitment, the requested Incremental Term Commitment
shall be allocated among the relevant Lenders willing to participate therein in
such amounts as are agreed between the Borrower and the Administrative Agent.

(c) Promptly following the applicable Incremental Term Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the relevant Lenders are willing to participate in the requested
Incremental Term Commitment. If the aggregate amount by which the Lenders are
willing to participate in the requested Incremental Term Commitment on any such
Incremental Term Commitment Date is less than the requested Incremental Term
Commitment, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Incremental Term
Commitment that has not been committed to by the relevant Lenders as of the
Incremental Term Commitment Date; provided, however, that (i) the Commitment of
each such Eligible Assignee shall be in an amount equal to at least $1,000,000
and (ii) each such Eligible Assignee shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed).

(d) On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Incremental Term Commitment in accordance
with Section 2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall
become a Lender Party to this Agreement as of the applicable Increase Date and
the Commitment of each Increasing Lender for such Incremental Term Commitment
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.19(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before the Increase Date the following, each dated such date:

(i) certified copies of resolutions of the board of directors of the Borrower
approving the applicable Incremental Commitment and the corresponding
modifications to this Agreement;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each a
“Commitment Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and each Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.19(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Incremental Commitment
to be effected on the related Increase Date and shall record in the Register the
relevant information with respect to each Increasing Lender and each Assuming
Lender on such date. On the applicable Increase Date, the Advances under any
Incremental Term Facility that is

 

63



--------------------------------------------------------------------------------

to become part of an outstanding Facility shall bear interest at the Eurodollar
Rates and for the remainder of the Interest Periods that are then applicable to
such outstanding Facility in order to ensure that each Lender under such
Facility, after giving effect to the Incremental Term Commitments, is entitled
to a ratable share of all interest payments due under such Facility on the same
dates.

SECTION 2.20. Extension of Termination Date in Respect of Term Facility. (a) The
Borrower may, by notice to the Administrative Agent (who shall promptly notify
the Lenders) not later than 45 days prior to the Term Facility Maturity Date
then in effect hereunder (the “Existing Termination Date”), request that each
Term Lender extend such Lender’s Termination Date in respect of the Term
Facility to a later date (the “Extended Termination Date”).

(b) Each Term Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not later than the date (the “Notice
Date”) that is 35 days prior to the Existing Termination Date, advise the
Administrative Agent whether or not such Term Lender agrees to such extension;
each Term Lender that determines not to so extend its Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Term Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Term Lender to agree to such extension shall not obligate any
other Term Lender to so agree.

(c) The Administrative Agent shall notify the Borrower of each Term Lender’s
determination under this Section no later than the date 30 days prior to the
Existing Termination Date (or, if such date is not a Business Day, on the next
preceding Business Day). In connection with any extension of the Term Facility
Maturity Date, this Agreement and the other Loan Documents may be amended in a
writing executed and delivered by the Borrower, the Administrative Agent, the
Extending Lenders and the New Extending Lenders (without any further consent of
Required Lenders that would otherwise be required under Section 10.01) to
reflect any changes necessary to give effect to such extension in accordance
with its terms as set forth herein, which may include the addition of the Term
Advances of the Extending Lenders and the New Extending Lenders as a separate
facility and the inclusion of any such separate facility in the provisions
relating to mandatory prepayments set forth in Section 2.07(b) and to sharing
set forth in Section 2.14 in a manner consistent with the treatment hereunder of
the Term Facility; provided that, notwithstanding anything to the contrary in
this Section 2.20 or otherwise, no Term Advances for which the Term Facility
Maturity Date shall have been extended may be optionally prepaid prior to the
date on which the non-extended Term Advances are repaid in full.

(d) The Borrower shall have the right to replace each Non-Extending Lender with,
and add as “Term Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, a “New Extending Lender”) as provided in
Section 10.07; provided that each of such New Extending Lenders shall enter into
an Assignment and Assumption pursuant to which such New Extending Lender shall,
effective as of the Existing Termination Date, purchase a Term Advance at par
(and, if any such New Extending Lender is already a Term Lender, such Term
Advance shall be in addition to any other Term Advance of such Lender hereunder
on such date).

 

64



--------------------------------------------------------------------------------

(e) Effective as of the Existing Termination Date, the Term Facility Maturity
Date in respect of each of the Term Lenders that have agreed so to extend their
Term Facility Maturity Date (each, an “Extending Lender”) and of each New
Extending Lender shall be extended to the Extended Termination Date (except
that, if such date is not a Business Day, such Maturity Date as so extended
shall be the next preceding Business Day) and each New Extending Lender shall
thereupon become a “Term Lender” for all purposes of this Agreement.

(f) Notwithstanding the foregoing, no extension of the Term Facility Maturity
Date with respect to any Term Lender shall become effective under this
Section 2.20 unless (i) on the Existing Termination Date, the conditions set
forth in Section 3.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated the Existing Termination Date and
executed by a Responsible Officer of the Borrower, (ii) all reasonable fees and
expenses owing to the Administrative Agent, the Extending Lenders and the New
Extending Lenders shall have been paid, (iii) no Default has occurred and is
continuing or would result therefrom and (iv) the Administrative Agent shall
have received (with sufficient copies for each of such Extending Lenders) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and substantially consistent with those delivered on
the Closing Date under Section 3.01.

(g) This Section shall supersede any provisions in Section 2.14 or 10.01 to the
contrary.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND OF LENDING AND ISSUANCES OF

LETTERS OF CREDIT

SECTION 3.01. Conditions of Initial Extension of Credit. Section 2.01 of this
Agreement shall become effective on and as of the first date (the “Closing
Date”) on which the following conditions precedent have been satisfied (and the
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of such conditions precedent before or concurrently
with the Closing Date):

(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) Executed counterparts of this Agreement.

(ii) The Notes payable to the order of the Lenders to the extent requested by
the Lenders pursuant to the terms of Section 2.18.

 

65



--------------------------------------------------------------------------------

(iii) A security agreement in substantially the form of Exhibit D hereto (the
“Security Agreement”), duly executed by each Loan Party, together with:

(A) certificates representing the Initial Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Initial Pledged Debt referred to therein, indorsed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect and protect the first priority liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,

(C) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such other financing statements,

(D) the Intellectual Property Security Agreement duly executed by each Loan
Party,

(E) evidence of the insurance required by the terms of the Security Agreement,

(F) with respect to any Material Account, a Deposit Account Control Agreement
referred to in the Security Agreement, duly executed by the applicable Loan
Parties and each Pledged Account Bank referred to in the Security Agreement,

(G) with respect to any Material Account, a Securities Account Control Agreement
referred to in the Security Agreement, duly executed by the applicable Loan
Party and the applicable securities intermediary, and

(H) evidence that all other action that the Administrative Agent may deem
necessary in order to perfect and protect the first priority liens and security
interests created under the Security Agreement has been taken (including,
without limitation, receipt of duly executed payoff letters, UCC-3 termination
statements);

provided that it being understood that to the extent any Lien search or
Collateral (including the creation or perfection of any security interest and
the delivery of Deposit Account Control Agreements and Securities Account
Control Agreements referred to in clauses (F) and (G) above) is not or cannot be
provided on the Closing Date (other than (i) Uniform Commercial Code Lien
searches in the jurisdiction of formation of the Loan Parties, (ii) the pledge
and perfection of Collateral with respect to which a Lien may be perfected
solely by the filing of financing statements under the Uniform Commercial Code,
and (iii) the pledge and perfection of security interests in the Equity
Interests of the Borrower’s Domestic Subsidiaries by the delivery of stock
certificates and stock powers) after the Loan Parties’ use of commercially
reasonable efforts to do so or without undue

 

66



--------------------------------------------------------------------------------

burden or expense, then the provision of any such Lien search and/or Collateral
shall not constitute a condition precedent to the availability of the Facilities
on the Closing Date, but may instead be provided within ninety (90) days after
the Closing Date, subject to such extensions as may be agreed in its sole
discretion by the Administrative Agent.

(iv) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Transactions and each Transactions Document to which it is
or is to be a party and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect to the Transactions and each Transactions Document to which it is
or is to be a party.

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the Closing Date
certifying (A) as to a true and correct copy of the charter of such Loan Party
and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to such Loan Party’s charter on file
in such Secretary’s office, (2) where applicable, such Loan Party has paid all
franchise taxes to the date of such certificate and (3) such Loan Party is duly
incorporated and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its incorporation.

(vi) A certificate of each Loan Party signed on behalf of such Loan Party by its
Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the absence of any amendments to the charter of such Loan Party since the
date of the Secretary of State’s certificate referred to in Section 3.01(a)(v),
(B) a true and correct copy of the bylaws and other Organization Documents of
such Loan Party as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iv) were adopted and on the Closing Date and (C) the due
incorporation and good standing or valid existence of such Loan Party as a
corporation organized under the laws of the jurisdiction of its incorporation
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party.

(vii) A certificate of each Loan Party signed on behalf of such Loan Party by
its Responsible Officer, certifying the names and true signatures of the
officers of such Loan Party authorized to sign each Transactions Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder.

(viii) A certificate, in substantially the form of Exhibit G, attesting to the
Solvency of the Borrower and its Subsidiaries, taken as a whole, after giving
effect to the Transactions, from the Chief Financial Officer of the Borrower.

(ix) (A) U.S. GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of each of the Borrower and the
Company for fiscal year of 2010, (B) unaudited consolidated balance sheets and
related statements of income and cash flows of each of the Borrower and the
Company for each fiscal quarter of the fiscal year of 2011 (ending prior to
October 10, 2011), for the period from the beginning of the fiscal year of 2011
to the end of such fiscal quarter and for the comparable periods of the
preceding fiscal year, (C) to the extent prepared by

 

67



--------------------------------------------------------------------------------

the Company or the Borrower, unaudited consolidated and consolidating balance
sheets and related statements of income of each of the Borrower and the Company
for each 2011 fiscal month (ending prior to October 11, 2011), (D) a Pro Forma
consolidated and consolidating balance sheet and related statements of income
and cash flows for the Borrower and Pro Forma levels of EBITDA for the last
fiscal year covered by the audited financial statements described in clause
(A) above and for the last twelve-month period ended with the latest period
covered by the unaudited financial statements required by clause (B) above, in
each case after giving effect to the Transactions, (E) forecasts of the
financial performance of the Borrower and its Subsidiaries on a combined
consolidated basis (x) on an annual basis, through December 31, 2016 and (y) on
a quarterly basis, through December 31, 2012, and (F) (x) not later than
(1) with respect to the Company within one business day of such becoming
available, and in any event not later than 30 days following the end of a fiscal
quarter, unaudited consolidated balance sheets and related statements of income
and cash flows of the Company for each fiscal quarter ended subsequent to
October 10, 2011 and prior to the Closing Date and (2) with respect to the
Borrower, when required to be delivered to the SEC, unaudited consolidated
balance sheets and related statements of income and cash flows of the Borrower
for each fiscal quarter ended subsequent to October 10, 2011 and prior to the
Closing Date and (y) within one business day of such becoming available, (1) to
the extent prepared by the Company, unaudited consolidated balance sheets and
related statements of income of the Company for each fiscal month ended
subsequent to October 10, 2011 and prior to the Closing Date, and (2) to the
extent prepared by the Borrower, unaudited consolidated balance sheets and
related statements of income of the Borrower for each fiscal month ended
subsequent to October 10, 2011. The financial statements referred to in clauses
(A), (B), (C) and (F) shall be prepared in accordance with accounting principles
generally accepted in the United States.

(x) A favorable opinion of Gibson, Dunn & Crutcher LLP, counsel for the Loan
Parties, reasonably satisfactory to the Administrative Agent.

(xi) [reserved]

(xii) A certificate of each Loan Party signed on behalf of such Loan Party by
its Responsible Officer, certifying that the conditions set forth in Sections
3.01(b), (d), (e), (g) and (h) are satisfied.

(b) Immediately following the Transactions, neither the Borrower or any of its
Subsidiaries shall have any funded Indebtedness or Preferred Interests other
than the Indebtedness permitted under Section 6.03.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence (i) that the loans outstanding under the Existing Credit Agreements
have been, or concurrently with the Closing Date are being, repaid in full and
such Existing Credit Agreements have been, or concurrently with the Closing Date
is being terminated and all Liens securing obligations under the Existing Credit
Agreements have been or concurrently with the Closing Date are being released
and (ii) of repayment of all other

 

68



--------------------------------------------------------------------------------

Existing Indebtedness (other than Surviving Indebtedness) and the discharge (or
the making of arrangements for discharge) of all Liens in respect of such
Indebtedness,

(d) There has not occurred (i) a material adverse change in the business,
assets, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since December 31, 2010 or (ii) since
October 10, 2011, any event, change, circumstance, occurrence, effect or state
of facts that, individually or in the aggregate, has had or would reasonably be
expected to have a Company Material Adverse Effect.

(e) All material Governmental Authorizations and third party consents and
approvals necessary in connection with the Loan Documents shall have been
obtained and shall remain in effect; and all applicable waiting periods in
connection with the Transactions shall have expired or been terminated.

(f) All accrued costs, fees and expenses (including legal fees and expenses and
the fees and expenses of any other advisors) and other compensation payable to
the Administrative Agent, the Lead Arranger and the Lenders on or prior to the
Closing Date shall have been paid or shall be paid concurrently with the Closing
Date.

(g) The Merger and the other Transactions shall be consummated prior to or
substantially concurrently with the making of the Initial Extension of Credit on
the Closing Date in accordance with the Merger Agreement in the form of the
executed version thereof dated as of October 10, 2011 that have been approved by
the Administrative Agent and Lead Arranger (collectively, the “Merger
Documents”), without any waiver or amendment thereof or any consent thereunder
that are, in any case, materially adverse to the Lenders without the reasonable
consent of the Lead Arranger (not to be unreasonably withheld, delayed or
denied).

(h) Except for any Default resulting from a breach of any representation or
warranty (other than the representations and warranties set forth in
Section 4.18), no Default has occurred and is continuing or would result from
the Initial Extension of Credit.

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, that the Administrative Agent has requested in
writing at least five Business Days prior to the Closing Date.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance After the
Closing Date. After the Closing Date, the obligation of each Appropriate Lender
to make an Advance (other than a Letter of Credit Advance made by an Issuing
Bank or a Revolving Credit Lender pursuant to Section 2.04 and a Swing Line
Advance made by a Revolving Credit Lender pursuant to Section 2.02(b)) on the
occasion of each Borrowing, and the obligation of each Issuing Bank to issue a
Letter of Credit and the right of the Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such

 

69



--------------------------------------------------------------------------------

Borrowing or issuance the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing, Notice of Swing Line Borrowing or
Notice of Issuance and the acceptance by the Borrower of the proceeds of such
Borrowing or of such Letter of Credit shall constitute a representation and
warranty by the Borrower that both on the date of such notice and on the date of
such Borrowing or issuance such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date and after giving effect
to such Borrowing or issuance and to the application of the proceeds therefrom,
as though made on and as of such date, except (x) to the extent any
representation and warranty is itself subject to a “materiality” or “Material
Adverse Effect” standard, in which case such representation and warranty shall
be true and correct on and as of the date of such Credit Extension in all
respects, (y) to the extent any such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (except to the extent any of such representations and
warranties is itself subject to a “materiality” or “Material Adverse Effect”
standard, in which case such representation and warranty shall be true and
correct in all respects) as of such earlier date and (z) that for purposes of
this Section 3.02, the representations and warranties contained in Sections
4.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 5.01(a) and (b), respectively; and

(ii) no Default has occurred and is continuing or would result from such
Borrowing or issuance or from the application of the proceeds therefrom.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto and, if the
Initial Extension of Credit consists of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lender
Parties that:

SECTION 4.01. Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
corporate or similar requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is

 

70



--------------------------------------------------------------------------------

licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.02. Authorization; No Contravention. The Transactions have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in clauses (b)(i) and (b)(ii) to the extent that such conflict, breach or
violation would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.03. Governmental Authorization, Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
Transactions except for those approvals, consents, exemptions, authorizations or
other actions which have already been obtained, taken, given or made and are in
full force and effect and those approvals, consents, exemptions, authorizations,
or other actions, the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable Bankruptcy Laws, laws affecting the rights of creditors
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 4.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements have been delivered to the Administrative Agent under
Section 3.01(a)(ix) and (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

71



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2011, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date have been delivered to the Administrative Agent under
Section 3.01(a)(ix) and (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) The audited financial statements of the Company and its Subsidiaries for the
fiscal year of 2010 have been delivered to the Administrative Agent under
Section 3.01(a)(ix) and (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) to the extent required by GAAP, show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including, to the extent
required by GAAP, liabilities for taxes, material commitments and Indebtedness.

(d) The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated September 30, 2011, and the related consolidated statements
of income and cash flows for the fiscal quarter ended on that date have been
delivered to the Administrative Agent under Section 3.01(a)(ix) and (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(e) The pro forma consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries as at December 31, 2010 and as at September 30, 2011, and
the related consolidated and consolidating pro forma statements of income and
cash flows of the Borrower and its Subsidiaries for the fiscal year of 2010 or
for the nine months then ended, as applicable, have been delivered to the
Administrative Agent under Section 3.01(a)(ix) and present a good faith estimate
of the consolidated and consolidating pro forma financial condition of the
Borrower and its Subsidiaries as at each such date and the consolidated and
consolidating pro forma results of operations of the Borrower and its
Subsidiaries for the periods ended on such respective dates, in each case giving
effect to the Transactions.

(f) The financial forecasts of the Borrower and its Subsidiaries delivered to
the Administrative Agent pursuant to Section 3.01(a)(ix) were prepared in good
faith based upon assumptions believed by the Borrower to be reasonable at the
time made (it being understood that such projections are subject to significant
uncertainties and contingencies and that no assurance can be given that any
particular projections will be realized).

(g) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

SECTION 4.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

SECTION 4.07. Ownership of Property; Liens. As of the Closing Date and subject
to the Liens set forth in Schedule 6.01, each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, and the property
of the Borrower and its Subsidiaries is subject to no Liens, in each case other
than Liens permitted by Section 6.01. Set forth on Schedule 4.07 is a complete
and accurate list of all Material Real Properties of each Loan Party as of the
date hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and estimated fair value
thereof. The total assets of Webmetrics, Inc., a California corporation, as
determined in accordance with GAAP, is less than $10,000,000.

SECTION 4.08. Environmental Compliance. There are no pending, or to the
Borrower’s knowledge, threatened claims alleging potential liability or
responsibility for violation of any Environmental Law in connection with the
businesses, operations and properties of the Borrower and its Subsidiaries, or
except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 4.09. Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no tax assessment
proposed in writing against the Borrower or any Subsidiary that would, if made,
have a Material Adverse Effect.

SECTION 4.10. ERISA Compliance. (a) Except for any noncompliance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

73



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event that has resulted or would reasonably be expected to
result in a Material Adverse Effect has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability hat would
reasonably be expected to result in a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) that has
resulted or would reasonably be expected to result in a Material Adverse Effect;
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

SECTION 4.11. Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
4.11 and has no equity investments in any other corporation or entity other than
those specifically disclosed in Part(b) of Schedule 4.11.

SECTION 4.12. Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 6.01 or Section 6.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 7.01(e) will be Margin Stock.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

SECTION 4.13. Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made and none of the written statements contained
in the Information Memorandum or any exhibit, report, statement or certificate
furnished by or on behalf of any Loan Party in connection with the Loan
Documents, considering each of the foregoing in the context in which it was made
and together with all other representations, warranties and written statements
theretofore furnished by such Loan Party to the Administrative Agent and the
Lender Parties in connection with the Loan Documents and in the context of all
publicly available information concerning the Loan Parties, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make such representation, warranty or written statement,
in light of the circumstances under which it is made, not misleading as of the

 

74



--------------------------------------------------------------------------------

time when made or delivered; provided that the Borrower’s representation and
warranty as to any forecast, projection or other statement regarding future
performance, future financial results or other future development is limited to
the fact that such forecast, projection or statement was prepared in good faith
on the basis of information and assumptions that the Borrower believed to be
reasonable as of the date such material was prepared (it being understood that
the projections are subject to significant uncertainties and contingencies, many
of which are beyond the Borrower’s control, and that no assurance can be given
that the projections will be realized).

SECTION 4.14. Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.15. Solvency. As of the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent.

SECTION 4.16. Collateral Documents. Subject to the proviso to
Section 3.01(a)(iii), all filings and other actions necessary to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority (subject to Liens permitted under Section 6.01)
security interest in the Collateral, securing the payment of the Secured
Obligations, and all filings and other actions necessary to perfect and protect
such security interest have been duly taken.

SECTION 4.17. Patriot Act. Except as would not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and each Guarantor is in
compliance with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act. Except as would
not reasonably be expected to have a Material Adverse Effect, no part of the
proceeds of the Advances will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 4.18. Closing Date Representations and Warranties. As of the Closing
Date, the representations made by or with respect to the Company and its
subsidiaries in the Merger Agreement that are material to the interests of the
Lenders (but only to the extent that the Borrower or any of its applicable
affiliates has the right (determined without regard to any notice requirement)
to terminate its (or its affiliate’s) obligations (or to refuse to consummate
the Merger) under the Merger Agreement as a result of a breach of such
representations), and the representations and warranties set forth in
Sections 4.01(a), 4.01(b)(ii), 4.02(a), 4.04, 4.12, 4.15, 4.16 and 4.17 of this
Agreement, are correct in all material respects on and as of the Closing

 

75



--------------------------------------------------------------------------------

Date and after giving effect to the Initial Extension of Credit, as though made
on and as of such date, except (x) to the extent any such representation and
warranty is itself subject to a “materiality” or “Material Adverse Effect”
standard, in which case such representation and warranty shall be true and
correct on and as of the date of such Credit Extension in all respects and
(y) to the extent any such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects (except to the extent any of such representations and warranties is
itself subject to a “materiality” or “Material Adverse Effect” standard, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid (other than contingent indemnification obligations
(including costs and expenses related thereto) not then payable for which no
claim has been asserted), any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will, and (except
with respect to Sections 5.01, 5.02(a), 5.02(b), 5.02(c) and 5.14) will cause
its Subsidiaries to:

SECTION 5.01. Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2011), (i) a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and (ii) accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided that
it shall not be a violation of this clause (ii) if the opinion accompanying the
financial statements for the applicable fiscal year is subject to a “going
concern” or like qualification solely as a result of the fact that any of the
Facilities under this Agreement is scheduled to mature within 365 days of the
end of such fiscal year;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2012), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable

 

76



--------------------------------------------------------------------------------

detail, certified by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a consolidated budget in reasonable detail
for the following fiscal year (including a projected consolidated balance sheet
and consolidated statements of projected income and cash flows as of the end of
and for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget).

As to any information contained in materials furnished pursuant to
Section 5.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

SECTION 5.02. Certificates; Other Information. Deliver to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the receipt thereof, copies of any written notice or
correspondence received from the FCC stating that a Loan Party is not in
compliance with the terms of the FCC Order; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

77



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system (or any
successor system); provided that: (i) the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 5.04. Payment of Tax Obligations. Pay and discharge all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (a) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or (b) the nonpayment of
such liabilities, assessments and governmental charges or levies would not be
reasonably expected to result in a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

SECTION 5.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 6.04 or 6.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and material equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where, in each case, the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.

SECTION 5.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.09. Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP (or,
with respect to Foreign Subsidiaries, the applicable foreign equivalent thereof)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be, except, in each case, where the failure to so maintain would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent (and, after an Event of Default, each
Lender Party) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that unless an Event of Default shall
have occurred and be continuing, such visits by the Administrative Agent shall
occur no more frequently than twice during any fiscal year of the Borrower and
only one such visit per fiscal year shall be at the expense of the Borrower; and
provided, further, that when an Event of Default exists the Administrative Agent
or any Lender Party (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours with reasonable advance notice.

 

79



--------------------------------------------------------------------------------

SECTION 5.11. Use of Proceeds. Use the proceeds of the Advances and issuances of
the Letters of Credit solely for the purposes set forth in Section 2.15.

SECTION 5.12. Additional Guarantors and Security. Upon (x) the request of the
Collateral Agent following the occurrence and during the continuance of a
Default, (y) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party or (z) the acquisition of any Material Real
Property or material intellectual property (other than any property excluded
from the Collateral pursuant to Section 2(b) of the Security Agreement) by any
Loan Party, and such Material Real Property or such non-excluded material
intellectual property, in the judgment of the Collateral Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Collateral Agent for the benefit of the Secured Parties, then in each case
at the Borrower’s expense:

(a) in connection with the formation or acquisition of a Subsidiary that is not
an Immaterial Subsidiary, CFC or US Holdco, or owned by a CFC or US Holdco,
within 45 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(b) within 10 days after (i) such request, furnish to the Collateral Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Collateral Agent and
(ii) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such Subsidiary or the real
and personal properties so acquired, in each case in detail satisfactory to the
Collateral Agent,

(c) within 60 days after (i) such request or acquisition of Material Real
Property or other material property by any Loan Party, duly execute and deliver,
and cause each Loan Party to duly execute and deliver, to the Collateral Agent
such additional mortgages, pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and other security
agreements as specified by, and in form and substance satisfactory to the
Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties,
including, without limitation, if any Material Real Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”), (A) Borrower’s written
acknowledgment of receipt of written notification from the Collateral Agent as
to the fact that such Material Real Property is a Flood Hazard Property and as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (B) copies of the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming

 

80



--------------------------------------------------------------------------------

that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Collateral Agent and naming the Collateral Agent as sole
loss payee on behalf of the Lenders and (ii) such formation or acquisition of
any new Subsidiary, duly execute and deliver and cause such Subsidiary and each
Loan Party acquiring Equity Interests in such Subsidiary to duly execute and
deliver to the Collateral Agent mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance
satisfactory to, the Collateral Agent, securing payment of all of the
obligations of such Subsidiary or Loan Party, respectively, under the Loan
Documents; provided that (x) the stock of any Subsidiary held by a CFC or US
Holdco shall not be required to be pledged and (y) if such new property is
Equity Interests in a CFC or US Holdco, no more than 65% of the voting Equity
Interests in such CFC or US Holdco shall be pledged in favor of the Secured
Parties,

(d) within 45 days after such request, formation or acquisition, take, and cause
each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Subsidiary that is a CFC or US Holdco, or owned by a CFC or US Holdco) to
take, whatever action (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements delivered
pursuant to this Section 5.12, enforceable against all third parties in
accordance with their terms,

(e) within 45 days after such request, formation or acquisition, deliver to the
Collateral Agent documents of the types referred to in Section 3.01(a)(iv)
through (vii) and, if requested by the Administrative Agent, opinions of counsel
reasonably acceptable to the Administrative Agent,

(f) as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Collateral Agent in its reasonable discretion
(taking into account the expense of obtaining same), to the Collateral Agent
with respect to each Material Real Property owned by each Loan Party and each
newly acquired or newly formed Subsidiary (other than any Subsidiary that is a
CFC or US Holdco, or owned by a CFC or US Holdco) title reports and surveys,
each in scope, form and substance reasonably satisfactory to the Collateral
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such Material Real Property, such items shall, promptly after the
receipt thereof, be delivered to the Collateral Agent, and

(g) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Subsidiary that is a CFC or US Holdco, or owned by a CFC or US Holdco) to
execute and deliver, any and all further instruments and documents and take, and
cause

 

81



--------------------------------------------------------------------------------

each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Subsidiary that is a CFC or US Holdco, or owned by a CFC or US Holdco) to
take, all such other action as the Collateral Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements;

provided that notwithstanding any other provision of any Loan Document, unless
the cost of procuring the same is not excessive in relation to the value thereof
to the Secured Parties, no Loan Party shall be required to deliver any
supplemental Loan Document that is governed by any law other than the laws of
the United States or any political division of any thereof.

SECTION 5.13. Further Assurances. (a) Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, (b) promptly upon request by any Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust, trust
deeds, assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents, and (c) provide timely written notice to all
applicable parties to the extent required under the Contractor Services
Agreements with respect to the granting of the Secured Parties’ Liens on the
Loan Parties’ rights in the monies payable under the Contractor Services
Agreements pursuant to the Collateral Documents.

SECTION 5.14. Ratings. Exercise commercially reasonable efforts to maintain with
each of Moody’s and S&P public ratings for the Facilities and corporate family
rating or corporate credit rating of the Borrower.

SECTION 5.15. Post-Closing.

(a) To the extent AMACAI Information Corporation is a party to any of the Loan
Documents, within 10 Business Days after the Closing Date (if not completed on
or prior to the Closing Date), deliver to the Administrative Agent satisfactory
evidence that the second paragraph of Section 8 of such Person’s certificate of
incorporation, as in effect prior to the Closing Date, has been removed.

(b) Within 90 days after the Closing Date, subject to such extensions as may be
agreed in its sole discretion by the Administrative Agent, complete any action
required to be taken during such period pursuant to the proviso to
Section 3.01(a)(iii).

 

82



--------------------------------------------------------------------------------

ARTICLE

VI NEGATIVE COVENANTS

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid (other than contingent indemnification obligations
(including costs and expenses related thereto) not then payable for which no
claim has been asserted), any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will not, and
will not permit any of its Subsidiaries to, at any time:

SECTION 6.01. Liens, Etc. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 6.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not increased, (ii) the amount secured or benefited thereby is not increased,
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with the
refinancing thereof and by an amount equal to any existing commitments
unutilized thereunder;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds, stay,
customs and appeal bonds, statutory bonds, bids, leases, government contracts,
trade contracts, performance bonds and other obligations of a like nature
(including obligations imposed by the applicable laws of foreign jurisdictions
(exclusive of obligations for the payment of borrowed money)) incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions, municipal, building and zoning
ordinances and other similar encumbrances affecting real property which, in the
aggregate, do not materially interfere with the conduct of the business of the
Borrower and its Subsidiaries;

 

83



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(g) or securing appeal or surety bonds related to
such judgments;

(i) Liens securing Indebtedness permitted under Section 6.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and proceeds thereof and (ii) the Indebtedness
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition;

(j) (i) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that (x) such merger,
consolidation or becoming a Subsidiary is otherwise permitted under the Loan
Documents and (y) such Liens were not created in contemplation of such merger,
consolidation or investment and do not extend to any assets other than those of
the Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary; and (ii) Liens on property of a
Person existing at the time such property is purchased by the Borrower or any
Subsidiary of the Borrower in a transaction constituting a Permitted Acquisition
permitted hereunder; provided, that such Liens were not created in contemplation
of such Permitted Acquisition;

(k) Liens arising solely by virtue of any consensual agreement or statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution;

(l) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purposes;

(m) restrictions on transfers of securities imposed by applicable securities
laws;

(n) licenses of intellectual property so long as any such license, individually
or in the aggregate with all such licenses, does not materially impair the
business of the Borrower and its Subsidiaries taken as a whole as currently
conducted;

(o) Liens securing reimbursement obligations in respect of documentary letters
of credit or bankers acceptances in the ordinary course of business, provided
that such Liens attach only to the documents and goods covered thereby and the
proceeds thereof;

(p) Liens arising in connection with the filing of Uniform Commercial Code (or
equivalent) financing statements solely as a precautionary measure in connection
with operating leases or the consignment of goods;

(q) Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers;

 

84



--------------------------------------------------------------------------------

(r) Liens on the assets of Foreign Subsidiaries with respect to Indebtedness
permitted by Section 6.03(l); and

(s) other Liens securing Indebtedness or other obligations otherwise permitted
hereunder, provided the outstanding principal amount of any such Indebtedness
and the amount of such obligations, in the aggregate, do not exceed at any time
the greater of (i) $25,000,000 and (ii) 3.0% of the Consolidated Total Assets
(measured solely at the time any such principal amount or amount is increased or
any such Lien is created, it being understood that a subsequent change in the
Consolidated Total Assets shall not change the amount permitted under this
clause (ii)) of the Borrower and its Subsidiaries.

SECTION 6.02. Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Liquid
Assets;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Borrower in any Guarantor and Investments of any
Subsidiary in the Borrower or in a Guarantor;

(d) (1) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and (2) Investments
received in satisfaction of judgments or pursuant to any plan or reorganization
or similar arrangement upon the bankruptcy or insolvency of trade creditors or
account debtors;

(e) Guarantees permitted by Section 6.03 that is made (i) by the Borrower or any
Guarantor guaranteeing Indebtedness incurred by the Borrower or any Guarantor or
(ii) by any Subsidiary that is not a Guarantor;

(f) Permitted Acquisitions;

(g) Investments in Foreign Subsidiaries; provided, that the aggregate
outstanding amount of Investments made pursuant to this clause (g) shall not,
measured solely at the time each such Investment is made, exceed the greater of
(i) $25,000,000 and (ii) 3.0% of the Consolidated Total Assets of the Borrower
and its Subsidiaries at such time (it being understood that a subsequent change
in the Consolidated Total Assets of the Borrower and its Subsidiaries shall not
change the amount permitted under this clause (ii));

(h) Investments made by the Borrower or a Guarantor in Immaterial Subsidiaries
in an aggregate amount not to exceed $7,500,000 during any calendar year or
Investments made by an Immaterial Subsidiary in another Immaterial Subsidiary;

 

85



--------------------------------------------------------------------------------

(i) Investments made or received as a result of consideration received in
connection with a Disposition by the Borrower or any of its Subsidiaries made in
compliance with Section 6.05; provided, that in the event the aggregate
consideration for any Disposition made pursuant to Section 6.05(a), (b), (d),
(e), (g), (h), (i) or (l) exceeds $25,000,000, the non-cash consideration for
such Disposition shall not exceed 50% of any such aggregate consideration;

(j) Investments existing as of the date hereof and set forth on Schedule 6.02
and any replacements, renewals or extensions of any such Investments; provided
that the amount of any such Investment is not increased at the time of such
replacement, renewal or extension of such Investment except by an amount equal
to a reasonable premium or other reasonable amount paid in respect of the
underlying obligations and fees and expenses reasonably incurred in connection
with such replacement, renewal or extension; provided further that the terms
relating to subordination (if any) and other material terms taken as a whole in
respect of such replacement, renewed or extended Investment and of any agreement
entered into and of any instrument issued in connection therewith, are not less
favorable, taken as a whole, to the Loan Parties or the Lenders than the terms
of any agreement or instrument governing the Investment being replaced, renewed
or extended;

(k) Investments, payments or advances by the Borrower in respect of Swap
Contracts permitted hereunder;

(l) Investments by the Borrower and its Subsidiaries in Persons that are not
Subsidiaries; provided that the aggregate amount of Investments made pursuant to
this clause (l) shall not exceed $50,000,000 at any time outstanding;

(m) Investments made or received by the Borrower or any of its Subsidiaries as a
result of an “earn out” or other similar purchase price mechanism (such as a
working capital adjustment) in connection with a Permitted Acquisition

(n) the Borrower may make other Investments in an aggregate amount that, when
aggregated with the Restricted Payments made under Section 6.06(k), in each case
during the period from the Closing Date to the latest Termination Date, shall
not exceed $10,000,000;

(o) Investments made to the extent necessary to effect the NGM Reorganization;

(p) Investments arising in connection with the purchase and sale of marketable
securities to facilitate the repatriation of earnings by Foreign Subsidiaries;

(q) Investments in respect of prepaid expenses, negotiable instruments held for
collection or lease, utility, workers’ compensation, performance and similar
deposits provided to third parties, in each case in the ordinary course of
business;

(r) Investments made by the Borrower consisting of loans to officers, directors
and employees which are used by such Persons to simultaneously purchase Equity
Interests of the Borrower in connection with the exercise of warrants, options
and similar instruments; and

 

86



--------------------------------------------------------------------------------

(s) additional Investments not exceeding $10,000,000 in the aggregate
outstanding at any time.

SECTION 6.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 6.03;

(c) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;”

(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 6.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $40,000,000, plus such additional amounts as required to be recorded in
accordance with changes imposed subsequent to the Closing Date by GAAP to be
recharacterized as a Capital Lease Obligation;

(f) Subordinated Debt of the Borrower or any Guarantor; provided, however, that
(i) no Default exists or would result therefrom and (ii) on a Pro Forma Basis,
the Borrower is in compliance with the covenants in Section 6.11;

(g) intercompany Indebtedness between the Borrower and any of its Subsidiaries
or between Subsidiaries permitted by Section 6.02 that by its express terms is
Subordinated Debt;

(h) (i) Indebtedness assumed by Borrower or any Subsidiary (whether by merger,
operation of law or otherwise) in connection with a Permitted Acquisition that
was not created in anticipation of such Permitted Acquisition and
(ii) Indebtedness of any Person that becomes a Subsidiary pursuant to a
Permitted Acquisition that is outstanding at the time such Permitted Acquisition
is consummated and that was not created in anticipation of such Permitted
Acquisition;

 

87



--------------------------------------------------------------------------------

(i) any refinancings, refundings, renewals or extensions of Indebtedness
permitted pursuant to Section 6.03(b) and (e); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) if the Indebtedness being refinanced, refunded,
renewed or extended (the “Refinanced Indebtedness”) is subordinated in right of
payment to the Obligations, the refinancing, refunding, renewing or extending
Indebtedness (the “Refinancing Indebtedness”) shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Refinanced Indebtedness,
(iii) no Refinancing Indebtedness shall have different obligors or greater
guarantees or security than the Refinanced Indebtedness, (iv) if the Refinanced
Indebtedness is secured by any collateral, the Refinancing Indebtedness may be
secured by such collateral but only on terms no less favorable to the Loan
Parties and Lenders than the terms on which such collateral secures such
Refinanced Indebtedness and (v) the material terms, taken as a whole, of any
such Refinancing Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Refinanced Indebtedness;

(j) Indebtedness payable to the Person, or the beneficial holders of Equity
Interests in the Person, whose assets or Equity Interests are acquired in a
Permitted Acquisition as consideration for such acquisition where such
Indebtedness (i) is payable in full no sooner than two years from the date of
such acquisition, (ii) is repayable in installments of no more than one-third of
the initial amount in any year after the date of such Permitted Acquisition, and
(iii) bears interest and fees that are consistent with then available market
rates for such Indebtedness;

(k) “earn outs” or similar purchase price mechanisms (such as a working capital
adjustment) contemplated by the definitive documentation in respect of Permitted
Acquisitions to the extent constituting Indebtedness and calculated based on
either (A) an evaluation of the amount as of a date on or about the acquisition
closing date of the assets or property acquired in accordance with the
procedures set forth therein or (B) the achievement of financial or other
objective performance targets set forth therein after the consummation of such
Permitted Acquisition;

(l) Indebtedness of the Borrower or any Subsidiary thereof incurred in respect
of bank guarantees, letters of credit or similar instruments to support local
regulatory, solvency, consumer requirements and tax disputes not to exceed
$35,000,000 in the aggregate at any time outstanding;

(m) Indebtedness in respect of cash management obligations and netting services,
cash pooling arrangements, automatic clearinghouse arrangements, overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business, and any Guarantees thereof;

 

88



--------------------------------------------------------------------------------

(n) Indebtedness of any Foreign Subsidiary, so long as the aggregate principal
amount of Indebtedness at any time outstanding with respect to all Foreign
Subsidiaries does not exceed $50,000,000; and

(o) additional Indebtedness in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding.

SECTION 6.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

(c) any Immaterial Subsidiary may merge with any other Immaterial Subsidiary and
any Foreign Subsidiary may merge with any other Foreign Subsidiary;

(d) any Subsidiary may be merged, consolidated with or otherwise disposed of
pursuant to a Disposition permitted by Section 6.05;

(e) any Immaterial Subsidiary may be dissolved or liquidated;

(f) the Transactions and the NGM Reorganization may be effected; and

(g) any Subsidiary may merge or consolidate with any Person pursuant to a
Permitted Acquisition; provided that (i) the Person surviving such merger shall
be a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger or consolidation involving a Guarantor, the Person surviving such merger
or consolidation shall be a Guarantor.

SECTION 6.05. Dispositions. Make any Disposition, except:

(a) Dispositions of excess, obsolete or worn out property, or property that, in
the reasonable business judgment of the Borrower is no longer useful or
economically practicable to maintain in the conduct of the business of the
Borrower and its Subsidiaries taken as a whole, whether now owned or hereafter
acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 6.04;

(f) licenses of intellectual property so long as any such license, individually
or in the aggregate with all such licenses, does not materially impair the
business of the Borrower and its Subsidiaries taken as a whole as currently
conducted;

(g) leases of real or personal property in the ordinary course of business;

(h) Dispositions of (i) Equity Interests of Immaterial Subsidiaries or Foreign
Subsidiaries and (ii) business units of the Borrower or any Subsidiary; provided
that the fair market value of the assets subject to any Disposition under this
paragraph (h) shall not, taken together with the aggregate fair market value of
all assets Disposed of during the term of this Agreement pursuant to this
paragraph (h), as determined at the time each such asset was so Disposed of,
exceed an amount equal to 10% of the Consolidated Total Assets of the Borrower
and its Subsidiaries as of the last day of the most recent fiscal quarter in
respect of which financial statements have been delivered pursuant to
Section 5.01(a) or (b); provided, further, that any Disposition permitted by
this paragraph (h) at the time consummated shall be deemed permitted at all
times thereafter even if subsequent to the date such Disposition was consummated
the amount of Consolidated Total Assets of the Borrower and its Subsidiaries has
decreased;

(i) Dispositions of accounts receivable and other rights to payment for
collection purposes in the ordinary course of business;

(j) Dispositions of property by any Subsidiary that is not a Loan Party to any
Loan Party or any another Subsidiary that is not a Loan Party;

(k) Dispositions made to the extent necessary to effect the NGM Reorganization;
and

(l) other Dispositions in an aggregate amount not to exceed in any fiscal year
the greater of (i) $25,000,000 and (ii) 3.0% of the Consolidated Total Assets of
the Borrower and its Subsidiaries as of the end of the immediately preceding
fiscal year (it being understood that a subsequent change in the Consolidated
Total Assets of the Borrower and its Subsidiaries shall not change the amount
permitted under this clause (ii));

provided, however, that (x) any Disposition pursuant to clauses (a), (b), (c),
(f), (g), (h) and (k) shall be for fair market value and (y) with respect to any
Disposition pursuant to clauses (b) and (h) for a consideration in excess of
$5,000,000, at least 75% of such consideration shall be in cash.

 

90



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) (i) each Subsidiary may make Restricted Payments to the Borrower and any
Guarantor that owns an Equity Interest in such Subsidiary, (ii) so long as no
Default shall have occurred and be continuing or would result therefrom, each
Subsidiary may make Restricted Payments to the Borrower, the Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made, and (iii) for so long as such Subsidiary
is a member of a group filing a consolidated, combined or unitary return with
the Borrower, such Subsidiary may make Restricted Payments to the Borrower and
any other holder of direct Equity Interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal, state or
local taxes which payments by such Subsidiary are not in excess of the tax
liabilities that would have been payable by such Subsidiary and its Subsidiaries
on a stand-alone basis;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests or Indebtedness permitted pursuant to Section 6.03(f);

(d) each Immaterial Subsidiary may make Restricted Payments to any Loan Party or
another Immaterial Subsidiary;

(e) the Borrower or any of its Subsidiaries may purchase (i) Equity Interests in
any Loan Party or options with respect to Equity Interests in any Loan Party
held by directors, employees or management of the Borrower or any of its
Subsidiaries (or their estates or authorized representatives) in connection with
the death, disability or termination of employment of any such directors,
employees or management and (ii) Equity Interests in any Loan Party for the
purpose of holding such Equity Interest for future issuance under an employee
stock plan; provided that the aggregate amount of all such payments made under
clauses (i) and (ii) after the Closing Date do not exceed $5,000,000;

(f) the Borrower may purchase shares of its capital stock in the event that one
of its shareholders is or becomes a telecommunications service provider or an
affiliate thereof (in each case as defined in the Borrower’s Restated
Certificate of Incorporation) and is required to divest its shares in accordance
with the terms of the Borrower’s Restated Certificate of Incorporation;

 

91



--------------------------------------------------------------------------------

(g) so long as no Default shall have occurred and be continuing or would result
therefrom, at any time the Borrower may declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire for cash Equity Interests
issued by it, in an amount not to exceed the Cumulative Retained Excess Cash
Flow at such time; provided that on a Pro Forma Basis the Consolidated Leverage
Ratio calculated as of the date of any such declaration (in the case of
dividends) or the date of any such Restricted Payment (in the case of any other
Restricted Payment) (including in the calculation thereof any Indebtedness
incurred to finance any such Restricted Payment) does not exceed 2.25 to 1.00;

(h) so long as no Default shall have occurred and be continuing or would result
therefrom, within 24 calendar months after the Closing Date, the Borrower may
purchase, redeem or otherwise acquire for cash any Equity Interests issued by
it; provided that the aggregate amount used for such Restricted Payments under
this clause (h) shall not exceed $150,000,000;

(i) so long as no Default shall have occurred and be continuing or would result
therefrom, during the Borrower’s fiscal year ending December 31, 2012, the
Borrower may purchase, redeem or otherwise acquire for cash any Equity Interests
issued by it; provided that the aggregate amount used for such Restricted
Payments under this clause (i) shall not exceed $100,000,000;

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make other Restricted Payments in an aggregate
amount not to exceed $117,000,000 for the period from the Closing Date to the
latest Termination Date;

(k) the Borrower may make other Restricted Payments in an aggregate amount that,
when aggregated with the Investments made under Section 6.02(n), in each case
during the period from the Closing Date to the latest Termination Date, shall
not exceed $10,000,000;

(l) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any of its Subsidiaries may repurchase Equity
Interests of a Subsidiary from any Person other than the Borrower and its
Subsidiaries so long as the resulting Investment would otherwise be permitted
under Section 6.02; and

(m) the Borrower may make Restricted Payments in connection with the
simultaneous exercise by officers, directors and employees of warrants, options
and similar instruments, and other Restricted Payments in connection with
employee compensation plans.

SECTION 6.07. Change in the Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof (after giving effect to the
Merger) or any business substantially related or incidental thereto or any
reasonable extension thereof, as determined in good faith by the Borrower.

 

92



--------------------------------------------------------------------------------

SECTION 6.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that this Section shall not prohibit:

(a) any contract, agreement or business arrangement (i) between or among the
Borrower, any wholly-owned Subsidiary and any Guarantor or (ii) between or among
Subsidiaries that are not Guarantors;

(b) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans, any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans) and
reasonable and customary indemnification and reimbursement arrangements with
respect to such Persons, in each case approved by the board of directors of the
Borrower;

(c) loans or advances to employees and officers of Borrower and its Subsidiaries
to the extent permitted by the terms hereof;

(d) contracts, agreements or business arrangements in effect as of the Closing
Date and set forth on Schedule 6.08;

(e) Investments permitted by Section 6.02(j);

(f) the Transactions; and

(g) Restricted Payments permitted by Section 6.06.

SECTION 6.09. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Guarantor to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this Section 6.09 shall not
prohibit (1) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 6.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and any refinancing or replacement thereof permitted by
Section 6.03(i), (2) any negative pledge provided for in an agreement set forth
on Schedule 6.09 and any renewals, extensions or replacements thereof, provided
that the terms of such negative pledge are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement being
renewed, extended or replaced, (3) any restrictions imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
by Section 6.05, to the extent such restrictions relate to the property subject
to such Disposition, (4) restrictions arising by reason of customary
non-assignment or no-subletting clauses in leases or other contracts entered
into in the ordinary course of business (5) customary provisions in joint
venture agreements and other similar agreements relating solely to

 

93



--------------------------------------------------------------------------------

the securities, assets and revenues of such joint venture or other business
venture, (6) contracts entered into in the ordinary course of business
restricting the assignment of such contracts, (7) any restrictions contained in
the Contractor Services Agreements and any other restrictions that (x) exist on
the Closing Date and (y) any renewal or extension of a restriction permitted by
clause (7)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions,
(8) restrictions imposed by applicable Law, (9) customary net worth provisions
contained in real property leases or licenses of Intellectual Property entered
into by the Borrower or any Subsidiary, (10) any such limitations or
requirements that are binding on a Person at the time such Person first became a
Subsidiary of the Borrower, so long as all such limitations and requirements
were not entered into in contemplation of such Person becoming a Subsidiary of
the Borrower, together with any replacement agreement thereof so long as the
terms thereof are not materially less favorable to such Subsidiary, (11) except
for limitations or requirements that would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to perform their obligations
under the Loan Documents, limitations or requirements pursuant to the terms of
Indebtedness permitted under Section 6.03 pursuant to a credit agreement, loan
agreement, indenture or other documentation containing terms and provisions not
materially less favorable to the applicable obligor than the terms of this
Agreement and (12) other restrictions that would not, in the good faith
determination of the Borrower, reasonably be expected to impair the ability of
the Borrower and its Subsidiaries to perform their obligations under the Loan
Documents; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

SECTION 6.10. Use of Proceeds. Use the proceeds of any Advance, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund Indebtedness originally
incurred for such purpose.

SECTION 6.11. Financial Covenants. (a) Consolidated Fixed Charge Coverage Ratio.
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Borrower occurring during any period set forth below to be less
than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ended

   Consolidated Fixed Charge
Coverage Ratio

December 31, 2011 through December 31, 2012

   1.00:1.00

March 31, 2013 through December 31, 2013

   1.25:1.00

March 31, 2014 and thereafter

   1.50:1.00

 

94



--------------------------------------------------------------------------------

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower occurring during any period set
forth below to be greater than the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter Ended

   Consolidated Leverage Ratio

December 31, 2011

   3.00:1.00

March 31, 2012 through June 30, 2012

   2.75:1.00

September 30, 2012 through December 31, 2012

   2.50:1.00

March 31, 2013 through June 30, 2013

   2.25:1.00

September 30, 2013 through December 31, 2013

   2.00:1.00

March 31, 2014 through December 31, 2014

   1.75:1.00

March 31, 2015 and thereafter

   1.50:1.00

SECTION 6.12. Acquisitions. Make any Acquisition (other than the Merger) unless
the following conditions are met:

(a) the Borrower provides the Administrative Agent with a certificate of a
Responsible Officer certifying (together with supporting calculation in
reasonable detail in the case of clause (x) below) that (x) after giving effect
to such Acquisition and any Indebtedness related thereto (including, but not
limited to any Advances or other Indebtedness used in financing such
Acquisition), (i) the Borrower is in compliance with the financial covenants set
forth in Section 6.11 on a Pro Forma Basis and (ii) the Borrower’s Liquidity is
not less than $50,000,000 and (y) the other requirements in this Section 6.12
with respect to such Acquisition are satisfied;

(b) (i) the consummation of the Acquisition does not violate any Law or
Contractual Obligation applicable to the Borrower or its Subsidiaries, which
violation would reasonably be expected to have a Material Adverse Effect;
(ii) there are no actions, suits, proceedings, or claims pending, or, to the
knowledge of the Borrower threatened, at law, in equity, in arbitration or
before any Governmental Authority against the Borrower or, to the knowledge of
the Borrower, the other party or parties to such Acquisition, that would
reasonably be expected to prevent such Acquisition; and (iii) there are no
actions, suits, proceedings, or claims pending, at law, in equity, in
arbitration or before any Governmental Authority, to the knowledge of the
Borrower, against the other party or parties to such Acquisition which would
reasonably be expected to result in a Material Adverse Effect;

(c) no Default exists or would result from such Acquisition;

(d) the Acquisition shall have been approved by the board of directors or
comparable governing body of the parties thereto, as applicable, or otherwise
shall be of a non-hostile nature; and

(e) the Loan Parties and any newly created or acquired Subsidiary as a result of
such Acquisition shall comply with the requirements of Section 5.12, to the
extent applicable.

 

95



--------------------------------------------------------------------------------

SECTION 6.13. Accounting Changes. Without the prior written consent of the
Required Lenders, make or permit any change in (a) accounting policies or
reporting practices, except as permitted by generally accepted accounting
principles, or (b) fiscal year, other than changes to the accounting year of any
Subsidiary acquired in compliance with the terms hereof to conform to the fiscal
year of the Borrower.

SECTION 6.14. Prepayments of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in excess of $2,500,000 in the aggregate
during the term of this Agreement in violation of any subordination terms of,
any Subordinated Debt, except any prepayments or redemptions of any such
Indebtedness that exists as of the date hereof and listed on Schedule 6.03 in
connection with a refunding or refinancing thereof permitted by Section 6.03(i).

SECTION 6.15. Amendment of Material Documents. (a) Amend, modify, terminate or
grant any waiver or release under (i) its certificate of incorporation or bylaws
or other constitutive documents in a manner materially adverse to the Lenders
(except as required by this Agreement or pursuant to the Merger Agreement), or
(ii) any material Contractual Obligation (other than any Contractor Services
Agreement) of the Borrower or its Subsidiaries, to the extent that such
amendment, modification, termination, granting or release, either individually
or in the aggregate, would reasonably be expected to result in a reduction of
gross revenues of the Borrower and its Subsidiaries, on a consolidated basis, by
more than 50% in the next succeeding four quarter period as measured in
comparison to such gross revenues for the immediately preceding four quarter
period most recently ended.

(b) Amend, modify or permit the amendment or modification in any manner any term
or condition of any Subordinated Debt, or any agreement, document or instrument
evidencing such Indebtedness or relating thereto, other than amendments or
modifications that are not materially adverse to Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders.

SECTION 6.16. Partnerships, Etc. Become a general partner in any general or
limited partnership or joint venture, or permit any of its Subsidiaries to do
so, other than any Subsidiary the sole assets of which consist of its interest
in such partnership or joint venture.

SECTION 6.17. Issuance of Equity Interests. Permit any Subsidiary to issue any
Equity Interests if, after giving effect thereto, the percentage of the Equity
Interests in such Subsidiary held directly or indirectly by the Borrower
immediately prior to such issuance would be decreased, other than (i) issuances
of Equity Interests by a Subsidiary in connection with a Disposition of such
Subsidiary permitted hereunder and (ii) issuances of “director’s shares” or
shares to individuals residing in the jurisdiction of a Subsidiary as may be
required by applicable Law.

 

96



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Advance or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Advance or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 5.01, 5.03, 5.05 (other than
in respect of maintenance of good standing), 5.10, 5.11 or 5.15 or Article VI;
or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which a Responsible
Officer of such Loan Party knew of such failure or (ii) the date upon which
written notice thereof is given to the Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to have been delivered hereby or thereby shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, after giving effect to any applicable grace
periods) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(i)(B) shall not
apply to secured Indebtedness becoming due solely as a result of the voluntary
sale or transfer of the assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; or (ii) there occurs under any Swap Contract an
Early

 

97



--------------------------------------------------------------------------------

Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount and such Swap Termination
Value has not been paid or discharged within 15 days of the incurrence thereof;
or

(f) Insolvency Proceedings, Inability to Pay Debts; Attachment, Etc. (i) Any
Loan Party or any of its Material Subsidiaries institutes or consents to the
institution of any proceeding under any Bankruptcy Law, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Bankruptcy Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; (ii) the Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (iii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(g) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders then outstanding) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance) and (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(ii) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(i) Invalidity of Loan Documents. Any provision of any Loan Document or any
subordination provision subordinating any Subordinated Debt to the Obligations,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or pursuant to satisfaction in full
of all the Obligations,

 

98



--------------------------------------------------------------------------------

ceases to be in full force and effect; or any Loan Party or any other Person
contests in writing the validity or enforceability of any provision of any Loan
Document or any such subordination provision; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports in writing to revoke, terminate or rescind any provision
of any Loan Document or any such subordination provision; or

(j) Security Interests. Any Collateral Document or financing statement after
delivery thereof pursuant to Section 3.01 or 5.12 shall for any reason (other
than pursuant to the terms thereof or hereof) cease to create a valid and
perfected first priority (subject to Lien permitted under Section 6.01) Lien on
and security interest in any of the Collateral having a fair market value in the
aggregate in excess of $5,000,000 purported to be covered thereby; or

(k) Change of Control. There occurs any Change of Control;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.04 and Swing Line Advances by
a Revolving Credit Lender pursuant to Section 2.02(b)) and of each Issuing Bank
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (B) by notice to each
party required under the terms of any agreement in support of which a Letter of
Credit is issued, request that all Obligations under such agreement be declared
to be due and payable; provided, however, that, in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (x) the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.04 and Swing Line Advances by a Revolving Credit Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (y) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 7.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with

 

99



--------------------------------------------------------------------------------

respect to the Borrower under the Federal Bankruptcy Code, the Borrower shall be
obligated to pay to the Collateral Agent on behalf of the Lender Parties in same
day funds at the Collateral Agent’s Office, for deposit in the L/C Cash
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. If
at any time the Administrative Agent or the Collateral Agent determines that any
funds held in any Collateral Account are subject to any right or claim of any
Person other than the Agents and the Lender Parties or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
the Borrower will, forthwith upon demand by the Administrative Agent or the
Collateral Agent, pay to the Collateral Agent, as additional funds to be
deposited and held in the relevant Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the Collateral Accounts that the Administrative
Agent or the Collateral Agent, as the case may be, determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit in a Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Revolving Credit Lenders, as
applicable, to the extent permitted by applicable law.

ARTICLE VIII

THE AGENTS

SECTION 8.01. Authorization and Action. (a) Each Lender Party (on behalf of
itself and its Affiliates in their capacities as a Lender, the Swing Line Bank
(if applicable) and an Issuing Bank (if applicable)) hereby appoints MSSF to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.

(b) Each Lender Party (on behalf of itself and its Affiliates in their
capacities as a Lender, the Swing Line Bank (if applicable), an Issuing Bank (if
applicable) and a potential Hedge Bank) hereby appoints MSSF to act on its
behalf as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers are delegated to the Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto, including acting as the agent of such Lender Party for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations.

(c) The provisions of this Article are solely for the benefit of the Agents and
the Lender Parties, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between the
contracting parties.

 

100



--------------------------------------------------------------------------------

SECTION 8.02. Agents Individually. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender Party as any
other Lender Party and may exercise the same as though it were not an Agent and
the term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Person serving
as an Agent hereunder in its individual capacity. Each such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lender Parties.

SECTION 8.03. Duties of Agents; Exculpatory Provisions. (a) The Agents’ duties
hereunder and under the other Loan Documents are solely mechanical and
administrative in nature and no Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; and

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise upon the written direction of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents); provided that no Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent or any of its Affiliates to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Bankruptcy Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law; and

(iii) shall, except as expressly set forth herein and in other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.01 or 7.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. No Agent shall be deemed to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until notice describing such Default and such event or events is given to
such Agent by the Borrower or any Lender Party.

 

101



--------------------------------------------------------------------------------

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Collateral
Documents or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to such Agent.
Neither any Agent, the Lead Arranger nor any of their Related Parties shall be
responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by any Agent, the Lead Arranger, a Loan Party
or any other Person given in, pursuant to or in connection with any Loan
Document or the Information Memorandum.

(d) Nothing in this Agreement or any other Loan Document shall require any Agent
or the Lead Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender Party and each Lender Party
confirms to each Agent and each Lead Arranger that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by any Agent or the Lead Arranger.

SECTION 8.04. Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.
Without limiting Section 3.03, in determining compliance with any condition
hereunder to the making of any Advances, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless the Administrative Agent shall have received notice to the
contrary from such Lender Party prior to the making of such Advances or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Borrower or any other Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub agent and the Related Parties of each Agent and each such sub agent shall be
entitled to the benefits of all provisions of this Article VIII and Article X
(as though such sub-agents were the “Administrative Agent” or the “Collateral
Agent,” as the case may be, under the Loan Documents) as if set forth in full
herein with respect thereto. The Agents shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that an
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

102



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Agents. (a) Any Agent may at any time give notice
of its resignation to the Lender Parties and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a
commercial bank with an office in the United States or an Affiliate of any such
commercial bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (such 30-day period, the “Lender Party Appointment Period”), then
the retiring Agent may on behalf of the Lender Parties, appoint a successor
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the Lender
Parties, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Party Appointment Period notify the Borrower and the Lender
Parties that no qualifying Person has accepted appointment as successor Agent
and the effective date of such retiring Agent’s resignation.

(b) Upon the resignation effective date established in such notice and
regardless of whether a successor Agent has been appointed and accepted such
appointment, the retiring Agent’s resignation shall nonetheless become effective
and (i) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that, in the case of any
resignation by the Collateral Agent, the retiring Collateral Agent shall
continue to hold any Collateral until such time as a successor Collateral Agent
is appointed) and (ii) all payments, communications and determinations provided
to be made by, to or through the retiring Agent shall instead be made by or to
each Lender Party directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 8.07. Non-Reliance on Agents and Other Lenders. (a) Each Lender Party
confirms to each Agent, each other Lender Party and each of their respective
Related Parties that it (i) possesses such knowledge and experience in financial
and business matters that it is capable, without reliance on any Agent, any
other Lender Party or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, accounting and other
financial matters) of entering into this Agreement, making Advances and other
extensions of credit hereunder and under the other Loan Documents and in taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risk and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

 

103



--------------------------------------------------------------------------------

(b) Each Lender Party acknowledges that it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents and that it has,
independently and without reliance upon any Agent, the Lead Arranger or any
other Lender Party or any of their respective Related Parties and based on such
documents and information, as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender Party also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender Party or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to be solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with this Agreement
and the other Loan Documents, including but not limited to:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of Advances or the issuance of Letters of Credit; and

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by any Agent, the Lead Arranger and any
other Lender Party or by any other Person under or in connection with this
Agreement or any other Loan Document, the transactions contemplated by this
Agreement and the other Loan Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Lead Arranger listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender, the Swing Line Bank or an Issuing Bank
hereunder.

 

104



--------------------------------------------------------------------------------

SECTION 8.09. Agents May File Proofs of Claim. (a) In case of the pendency of
any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Loan Party, any Agent (irrespective of whether the principal of
any Advance or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether such Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lender Parties and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lender Parties and the Agents and their
respective agents and counsel and all other amounts due the Lender Parties and
the Agents under Sections 2.09 and 10.04 allowed in such judicial proceeding;
and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to such Agent and, in the event that
such Agent shall consent to the making of such payments directly to the Lender
Parties, to pay to such Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under Sections 2.09 and 10.04.

SECTION 8.10. Collateral and Guaranty Matters. (a) the Secured Parties
irrevocably authorize the Collateral Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Collateral Agent and the applicable Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01; and

(iii) to release any Guarantor from its obligations under the Guaranty if
(A) such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, (B) such Person becomes a US Holdco or (iii) such
Guarantor becomes an Immaterial Subsidiary pursuant to such designation by the
Borrower as provided herein.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 8.

 

105



--------------------------------------------------------------------------------

(b) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lender Parties for any failure to monitor or
maintain any portion of the Collateral.

SECTION 8.11. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 10.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 8.11 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 10.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 8.11, each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
such Lender Party’s, (ii) such Lender Party’s Pro Rata Shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time, (iii) the
aggregate unused portions of such Lender Party’s Term

 

106



--------------------------------------------------------------------------------

Commitments at such time and (iv) such Lender Party’s Unused Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank and of Letter of Credit Advances
owing to any Issuing Bank shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender Party to reimburse any Agent or any
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to such Agent or such
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.11 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

ARTICLE IX

GUARANTY

SECTION 9.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable and documented fees and expenses of counsel) incurred by
the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

 

107



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

SECTION 9.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

108



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 9.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

109



--------------------------------------------------------------------------------

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 9.02 and this Section 9.03
are knowingly made in contemplation of such benefits.

SECTION 9.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the latest
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
latest Termination Date shall have occurred and (iv) all Letters of Credit and
all Secured Hedge Agreements shall have expired or been terminated, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 9.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall

 

110



--------------------------------------------------------------------------------

also mean and be a reference to such Additional Guarantor, and each reference in
any other Loan Document to a “Guarantor” shall also mean and be a reference to
such Additional Guarantor, and (b) each reference herein to “this Guaranty,”
“hereunder,” “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty,” “thereunder,”
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

SECTION 9.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 9.06:

(a) Prohibited Payments, Etc. Except during the continuance of a Default, each
Guarantor may receive regularly scheduled payments from any other Loan Party on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Default, however, unless the Required Lenders otherwise
agree, no Guarantor shall demand, accept or take any action to collect any
payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default,
each Guarantor shall, if the Collateral Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Secured Parties and deliver such payments to the Collateral Agent on account of
the Guaranteed Obligations (including all Post-Petition Interest), together with
any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default, the Administrative Agent is authorized and empowered
(but without any obligation to so do), in its discretion, (i) in the name of
each Guarantor, to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

 

111



--------------------------------------------------------------------------------

SECTION 9.07. Continuing Guaranty; Assignments. (a) This Guaranty is a
continuing guaranty and shall remain in full force and effect until the latest
of (i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the latest Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit;
provided that with respect to any Guarantor, upon (A) the sale, lease, transfer
or other disposition of the Equity Interests in such Guarantor in accordance
with the terms of the Loan Documents, or (B) the designation of such Guarantor
as an Immaterial Subsidiary pursuant to the terms hereof, the Administrative
Agent will, reasonably promptly, at the Borrower’s expense, execute and deliver
to such Guarantor such documents as such Guarantor may reasonably request to
evidence the release of such Guarantor from the Guaranty.

(b) This Guaranty is a continuing guaranty and shall (i) be binding upon each
Guarantor, its successors and assigns and (ii) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, any Lender Party may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
any Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as and to the extent provided in
Section 10.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lender Parties.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all of the Lender Parties (other than any Lender Party
that is, at such time, a Defaulting Lender), do any of the following at any
time:

(i) change the percentage of (x) the Commitments, (y) the aggregate unpaid
principal amount of the Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder,

(ii) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranty) if such release or limitation is in respect of all
or substantially all of the value of the Guaranty to the Lender Parties,

(iii) release all or substantially all of the Collateral in any transaction or
series of related transactions, or

(iv) amend this Section 10.01,

 

112



--------------------------------------------------------------------------------

and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender Party specified below for such amendment,
waiver or consent:

(i) increase the Commitments of a Lender Party without the consent of such
Lender Party;

(ii) reduce the principal of, or stated rate of interest on, the Advances owed
to a Lender Party or any fees (including Letter of Credit Fees) or other amounts
stated to be payable hereunder or under the other Loan Documents to such Lender
Party without the consent of such Lender Party; or

(iii) postpone any date scheduled for any payment of principal of, or interest
on, the Advances pursuant to Section 2.05 or 2.08 or any date fixed for any
payment of fees (including Letter of Credit Fees) hereunder in each case payable
to a Lender Party without the consent of such Lender Party;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Bank or each Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or obligations of the Swing Line Bank or of the Issuing Banks, as the
case may be, under this Agreement and (ii) no amendment, waiver or consent
shall, unless in writing and signed by an Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents.

If any Lender Party does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 2.11(e).

SECTION 10.02. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Issuing Bank or the Swing
Line Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or
otherwise designated by such party in a written notice to the Borrower and the
Administrative Agent;

provided, however, that materials and information described in Section 10.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative Agent.
Notices sent by hand or overnight

 

113



--------------------------------------------------------------------------------

courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
Delivery by telecopier or electronic mail of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes shall be effective as delivery of an original executed counterpart
thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
Extension of Credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE

 

114



--------------------------------------------------------------------------------

BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MATERIAL BREACH OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

(e) Each Loan Party hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or their securities)
(each, a “Public Lender”). Each Loan Party hereby agrees that (i) Communications
that are to be made available on the Platform to Public Lenders shall be clearly
and conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Loan Party shall be deemed to have authorized the
Administrative Agent and the Lender Parties and the Lenders to treat such
Communications as either publicly available information or not material
information (although it may contain sensitive business information and remains
subject to the confidentiality undertakings of Section 10.11) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

(f) EACH LENDER PARTY ACKNOWLEDGES THAT UNITED STATES FEDERAL AND STATE
SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION ABOUT
AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO
CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON. EACH LENDER PARTY AGREES TO COMPLY WITH APPLICABLE LAW AND ITS
RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL
NON-PUBLIC INFORMATION. Each Lender Party that is not a Public Lender confirms
to the Administrative Agent that such Lender Party has adopted

 

115



--------------------------------------------------------------------------------

and will maintain internal policies and procedures reasonably designed to permit
such Lender Party to take delivery of Restricting Information (as defined below)
and maintain its compliance with applicable law and its respective contractual
obligations with respect to confidential and material non-public information. A
Public Lender may elect not to receive Communications and Information that
contains material non-public information with respect to the Loan Parties or
their securities (such Communications and Information, collectively,
“Restricting Information”), in which case it will identify itself to the
Administrative Agent as a Public Lender. Such Public Lender shall not take
delivery of Restricting Information and shall not participate in conversations
or other interactions with the Agent Parties, any Lender Party or any Loan Party
concerning the Facility in which Restricting Information may be discussed. No
Agent Party, however, shall by making any Communications and Information
(including Restricting Information) available to a Lender Party (including any
Public Lender), by participating in any conversations or other interactions with
a Lender Party (including any Public Lender) or otherwise, be responsible or
liable in any way for any decision a Lender Party (including any Public Lender)
may make to limit or to not limit its access to the Communications and
Information. In particular, no Agent Party shall have, and the Administrative
Agent, on behalf of all Agent Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Lender Party (including any Public Lender) has
elected to receive Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material nonpublic information or such
Lender Party’s compliance with applicable laws related thereto. Each Public
Lender acknowledges that circumstances may arise that requires it to refer to
Communications and Information that might contain Restricting Information.
Accordingly, each Public Lender agrees that it will nominate at least one
designee to receive Communications and Information (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Public Lender’s Administrative Questionnaire. Each
Public Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Public Lender’s designee’s
e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission. Each Public Lender confirms to the
Administrative Agent and the Lender Parties that are not Public Lenders that
such Public Lender understands and agrees that the Administrative Agent and such
other Lender Parties may have access to Restricting Information that is not
available to such Public Lender and that such Public Lender has elected to make
its decision to enter into this Agreement and to take or not take action under
or based upon this Agreement, any other Loan Document or related agreement
knowing that, so long as such Person remains a Public Lender, it does not and
will not be provided access to such Restricting Information. Nothing in this
Section 10.02(f) shall modify or limit a Lender Party’s (including any Public
Lender) obligations under Section 10.11 with regard to Communications and
Information and the maintenance of the confidentiality of or other treatment of
Communications or Information.

SECTION 10.03. No Waiver; Remedies. No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any Note or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

116



--------------------------------------------------------------------------------

SECTION 10.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all reasonable and documented costs and expenses of each Agent in connection
with the preparation, negotiation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable and documented fees and expenses of counsel for each Agent
with respect thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of each Agent and each Lender Party in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender Party with
respect thereto).

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Transactions Documents or
any of the transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition (including, without limitation, the
Transactions) by the Borrower or any of its Subsidiaries or Affiliates of all or
any portion of the Equity Interests in or debt securities or substantially all
of the assets of the Target or any of its Subsidiaries or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, willful misconduct or material breach of its obligations under the
Loan Documents. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors, any Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the Transactions is consummated. The Borrower
also agrees not to assert any claim against any Agent, any Lender Party or any
of their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Transactions Documents or any of the transactions
contemplated by the Transactions Documents.

 

117



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance as a result of a
payment or Conversion pursuant to Section 2.07, 2.10(b)(i) or 2.11(d),
acceleration of the maturity of the Advances pursuant to Section 7.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 10.07 as a result of a
demand by the Borrower pursuant to Section 2.11(e), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.05, 2.07 or 7.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.11 and 2.13 and this Section 10.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 10.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement and although such Obligations
may be unmatured. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.

 

118



--------------------------------------------------------------------------------

SECTION 10.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

SECTION 10.07. Successors and Assigns. (a) Each Lender may and, so long as no
Default shall have occurred and be continuing, if demanded by the Borrower
pursuant to Section 2.11(e) upon at least five Business Days’ notice to such
Lender and the Administrative Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments and the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of any
or all of the Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $250,000 in the case of the Term
Facility and $5,000,000 in the case of the Revolving Credit Facility (or in each
case such lesser amount as shall be approved by the Administrative Agent and, so
long as no Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Borrower), (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Borrower pursuant to Section 2.11(e) shall be arranged by the
Borrower after consultation with the Administrative Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to Section 2.11(e) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all Letter of Credit Fees and other amounts payable to such
Lender under this Agreement and (vi) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with any Note
or Notes (if any) subject to such assignment and (if requested by the
Administrative Agent) a processing and recordation fee of $3,500.

 

119



--------------------------------------------------------------------------------

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Assumption, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights (other than
its rights under Sections 2.11, 2.13 and 10.04 to the extent any claim
thereunder relates to an event arising prior to such assignment) and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Assumption, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Assumption, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent shall maintain at its address referred to in
Section 10.02 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

 

120



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender Party and an assignee, together with any Note or Notes (if any) subject
to such assignment, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice and any Note or Notes (if
any) subject to such assignment, the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Assumption and, if any assigning Lender that had a Note or Notes
prior to such assignment has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be dated
the effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A-1 and A-2 hereto, as the case may be.

(f) Each Issuing Bank may assign to one or more other Issuing Banks all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time, subject to (if requested by the Administrative
Agent) a processing and recordation fee of $3,500.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the Advances owing to it and the Note or Notes
(if any) held by it); provided that (i) any such sale of a participation shall
require prior written consent, not to be unreasonably withheld or delayed, of
the Borrower, provided, further, that with respect to any sale of a
participation to a party that is not a TSP, no consent of the Borrower shall be
required if a Default shall have occurred and be continuing (it being understood
that the Borrower’s withholding of consent to any proposed sale of a
participation to a TSP shall be deemed reasonable), (ii) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (iii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iv) such Lender Party shall remain the holder of any such Note for all purposes
of this Agreement, (v) the Borrower, the Agents and the other Lender Parties
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party’s rights and obligations under this Agreement, (vi) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranty and (vii) each
Lender Party shall keep a record of all participations granted by it and shall
make such record available to the Borrower, as may be reasonably requested in
writing by the Borrower.

 

121



--------------------------------------------------------------------------------

(h) The Borrower, prior to granting its consent in connection with any
assignment or participation or proposed assignment or participation pursuant to
the definition of “Eligible Assignee” and this Section 10.07, shall be entitled,
without limitation of its discretion as to any such consent, to reasonable
information from the proposed assignee or participant to verify whether such
proposed assignee or participant is a TSP and that such proposed assignment or
participation shall not compromise the Borrower’s neutrality obligations as the
NANPA as set forth in 47 C.F.R. §52.12; provided that prior to making such
information request, the Borrower shall use reasonable efforts to verify whether
such proposed assignee or participant is a TSP by accessing the FCC’s website
and other available databases or information sites commonly used to conduct such
investigations.

(i) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information received by it from such Lender Party;
provided, further, that no such Information may be furnished to any TSP.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

(k) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the definition of “Eligible Assignee” and
the other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

(l) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle that is not
a TSP identified as such in writing from time to time by the Granting Lender to
the Administrative Agent and the Borrower (an “SPC”) the option to provide all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or

 

122



--------------------------------------------------------------------------------

similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.11 and
2.13 (or any other increased costs protection provision) and (iii) the Granting
Lender shall for all purposes, including, without limitation, any
indemnification provision herein and the approval of any amendment or waiver of
any provision of any Loan Document, remain the Lender Party of record hereunder.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior Indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC that is not a TSP.
This subsection (k) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advances are being funded by the SPC
at the time of such amendment.

SECTION 10.08. Neutrality, Etc. (a) Without limiting the requirement of the
Borrower’s prior written consent to any assignment or participation under the
definition of “Eligible Assignee” and Section 10.07, no assignment or pledge of
any Lender Party’s rights under the Facilities may be made by such Lender Party
to a TSP, nor may any Lender sell any participation in all or a portion of its
Advances and Commitments under the Facilities to a TSP. The Borrower from time
to time may seek to determine whether any Lender Party or participant is or has
become a TSP.

(b) In the event that (i) the Borrower determines that a Lender Party is or has
become a TSP, (ii) any Lender Party fails to provide the information required
under Section 10.08(d) within the 30 day period contemplated therein or
(iii) the Borrower, after due investigation, is unable to determine that any
Lender Party is not a TSP, then the Borrower may (A) require such Lender Party
to assign all of its interests, rights and obligations under the Facilities to
an assignee that is not a TSP pursuant to Section 2.11(e), provided that such
required assignment shall be conducted as an orderly sell-down of such Lender
Party’s position and such Lender Party shall use commercially reasonable efforts
to effect such assignment as promptly as practicable or (B) if such assignment
is not consummated within 90 days after the Borrower’s initial request to such
Lender Party to assign its interests, rights and obligations under the
Facilities, then the Borrower shall be entitled, without regard to the
requirements contained in Section 2.06, 2.07 or 2.14, to prepay such Lender
Party’s Advances in full at par (by paying in cash the outstanding principal
amount of all such Advances and all accrued and unpaid interest and Letter of
Credit Fees thereon and all other amounts due and payable to such Lender Party
as of the date of such prepayment (including, without limitation, amounts owing
pursuant to Sections 2.11, 2.13 and 10.04)) and terminate in full such Lender
Party’s Commitments in respect of the Facilities.

 

123



--------------------------------------------------------------------------------

(c) In the event that (i) the Borrower determines that a participant is or has
become a TSP, (ii) any participant fails to provide the information required
under Section 10.08(d) within the 30 day period contemplated therein or
(iii) the Borrower, after due investigation, is unable to determine that any
participant is not a TSP, the Borrower may by written notice request the
applicable Lender Party to repurchase such participant’s entire participation
interest so that such Participant no longer has any rights with respect to any
Advances or Commitments under the Facilities; provided that if such repurchase
is not consummated within 90 days after the Borrower’s initial request to the
applicable Lender Party to repurchase such participant’s participation interest,
then the Borrower shall be entitled at its option either to (A) require the
applicable Lender Party to assign all of its interests, rights and obligations
under the Facilities to an assignee that is not a TSP pursuant to
Section 2.11(e); provided that such required assignment shall be conducted as an
orderly sell-down of such Lender Party’s position and such Lender Party shall
use commercially reasonable efforts to effect such assignment as promptly as
practicable or (B) without regard to the requirements contained in Section 2.06,
2.07 or 2.14, prepay such Lender Party’s Advances in full at par (by paying in
cash the outstanding principal amount of all such Advances and all accrued and
unpaid interest and Letter of Credit Fees thereon and all other amounts due and
payable to such Lender Party as of the date of such prepayment (including,
without limitation, amounts owing pursuant to Sections 2.11, 2.13 and 10.04))
and terminate in full such Lender Party’s Commitments in respect of the
Facilities.

(d) In the event that, after having used reasonable efforts to determine whether
a Lender Party or participant is or has become a TSP, the Borrower is unable to
make such a determination, such applicable Lender Party or participant shall,
upon the written request of the Borrower, provide the Borrower, within a
reasonable period of time (but in any event, not later than 30 days after such
request), such information as the Borrower may reasonably request and as is
reasonably available in order to determine whether such Lender Party or
participant is or has become a TSP. For the avoidance of doubt, in all
instances, prior to requesting any information regarding TSP status from any
Lender Party or participant, the Borrower shall first use reasonable efforts to
verify whether the applicable Lender Party or participant is a TSP by accessing
the FCC’s website and other available databases or information sites commonly
used to conduct such investigations.

(e) The Borrower agrees to maintain the confidentiality of the TSP Information
(as defined below), except that TSP Information may be disclosed (i) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it, (ii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iii) with the consent of the party providing
the TSP Information, whether Agent, Lender, Issuing Bank or participant or
(iv) to the extent such TSP Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Borrower on a non-confidential basis from a source other than the Agent or
respective Lender, Issuing Bank or participant. For purposes of this Section,
“TSP Information” means all information received by the Borrower from the Agent,
any Lender, any Issuing Bank or any participant relating to the Agent, such
Lender, such Issuing Bank or such participant, as the case may be, or any of
such Person’s Affiliates or the respective businesses pursuant to or in
connection with Section 3.01, Article VIII, the Borrower’s consent rights under
the definition of “Eligible Assignee” and Section 10.07 or this Section 10.08,
other than any such information that is available to the

 

124



--------------------------------------------------------------------------------

Borrower on a non-confidential basis prior to disclosure by the Agent, such
Lender, such Issuing Bank or such participant, as the case may be. The Borrower
shall be considered to have complied with its obligation to maintain the
confidentiality of TSP Information as provided in this Section if it has
exercised reasonable care to protect such TSP Information, and in no event less
than the same degree of care to maintain the confidentiality of such TSP
Information as it would accord to its own confidential information. The Borrower
acknowledges that (a) the TSP Information may include material non-public
information concerning each of the Agent, the Lenders, the Issuing Banks or the
participants, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

(f) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, (i) the taking or enforcement of security interests in or with
respect to, or assignment of rights under, the Contractor Services Agreements by
the Collateral Agent for the benefit of the Secured Parties shall comply in all
respects with and be subject to the applicable provisions of the Contractor
Services Agreements as in effect on October 10, 2011, (ii) to the extent that
any provision hereof or of any other Loan Document, including any grant or
provision with respect to enforcement of a security interest in, or with respect
to, or assignment of rights under, any Contractor Services Agreement, or any
remedies provision with respect thereto, would result in a violation of the
provisions of any Contractor Services Agreement as in effect on October 10,
2011, such provision of this Agreement or such other Loan Document shall be null
and void solely with respect to such Contractor Services Agreement and (iii) the
transfer, de facto or otherwise, of the operational functions under the FCC
Contracts to the Collateral Agent for the benefit of the Secured Parties shall
comply in all respects with and be subject to all FCC regulations and orders.
“FCC Contracts” means (a) Contract for NANP Administrator for the Federal
Communications Commission, FCC Contract No. CON09000010; FCC Purchase Order No.
PUR110000134; (b) Contract for Pooling Administration Services for the Federal
Communications Commission, FCC Contract No. CON07000005; and (c) Contract for
Internet-based Telecommunications Relay Service (TRS) Telephone Numbering
Directory Implementation and Operation Services for the Federal Communications
Commission, FCC Purchase Order No. PUR08000449.

SECTION 10.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or .pdf of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

SECTION 10.10. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing

 

125



--------------------------------------------------------------------------------

Bank against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such Issuing Bank’s gross negligence or willful misconduct,
as determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

SECTION 10.11. Confidentiality. Each of the Administrative Agent and the Lender
Parties agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
in, or any prospective assignee in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Advances or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Advances; (h) with the consent
of the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to any Lender Party or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to any Lender Party on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

126



--------------------------------------------------------------------------------

SECTION 10.12. Release of Collateral. Upon (A) the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, or (B) the designation of any Loan Party as an
Immaterial Subsidiary pursuant to the terms hereof, the Collateral Agent will,
reasonably promptly, at the Borrower’s expense, execute and deliver to such Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents in accordance with the terms of the Loan
Documents. Without limiting the foregoing, prior to, or concurrently with, any
NGM Restructuring permitted hereunder, and provided that (i) the Borrower has
provided a reasonably detailed written request of the Borrower in connection
therewith and (ii) the NGM Release Conditions have, or concurrently with the NGM
Release shall be, met, the Collateral Agent shall effect the NGM Release.

SECTION 10.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide such information and take such actions as
are reasonably requested by any Agent or any Lender Party in order to assist the
Agents and the Lender Parties in maintaining compliance with the Patriot Act.

SECTION 10.14. Jurisdiction, Etc. (a) The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender Party, any Issuing Bank, or any Related Parties of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender Party or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

(b) The Borrower and each other Loan Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.14(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

127



--------------------------------------------------------------------------------

(c) Each party hereto irrevocably consents to service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
party at its address specified in Section 10.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

(d) If the interest rate hereunder on the Obligations is or becomes in excess of
the maximum interest rate which the Borrowers are permitted by Law to contract
or agree to pay, the rate of interest hereunder on the Obligations shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of such maximum interest rate shall be deemed to have been payments in
reduction of principal and not of interest.

SECTION 10.15. Governing Law. This Agreement and the other Loan Documents
(except, as to any other Loan Document, as expressly set forth therein) shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 10.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEUSTAR, INC., as Borrower

By

 

/s/ Paul Lalljie

 

Name:

  Paul Lalljie  

Title:

  Senior Vice President and Chief Financial Officer

 

MORGAN STANLEY SENIOR         FUNDING, INC.,

        as Administrative Agent, Collateral

        Agent and Initial Swing Line Bank

By

 

/s/ Michael Monk

 

Name:

  Michael Monk   Title:   Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Initial Lender

By   /s/ Michael Monk   Name: Michael Monk   Title:   Authorized Signatory

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Initial Lender

By

  /s/ George Stoecklein  

Name: George Stoecklein

 

Title:   Vice President

 

JPMORGAN CHASE BANK, N.A., as Initial Lender

By

  /s/ John G. Kowalczuk  

Name: John G. Kowalczuk

 

Title:   Executive Director

 

ROYAL BANK OF CANADA, as Initial Lender

By

  /s/ Mustafa S. Topiwalla  

Name: Mustafa S. Topiwalla

 

Title:   Authorized Signatory

 

PNC BANK, NATIONAL ASSOCIATION,
as Initial Lender

By

  /s/ Bremmer Kneib  

Name: Bremmer Kneib

  Title:   Assistant Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Initial Issuing Bank

By   /s/ Michael Monk   Name: Michael Monk   Title:  Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

QUOVA, INC., as Guarantor By   /s/ Paul Lalljie   Name: Paul Lalljie   Title:
  Chief Financial Officer

 

ULTRADNS CORPORATION, as Guarantor By   /s/ Paul Lalljie   Name: Paul Lalljie  
Title:   Chief Financial Officer

 

TARGUS INFORMATION CORPORATION,
as Guarantor

By   /s/ Paul Lalljie   Name: Paul Lalljie   Title:   Chief Financial Officer

 

AMACAI INFORMATION CORPORATION,
as Guarantor

By   /s/ Paul Lalljie   Name: Paul Lalljie   Title:   Chief Financial Officer

 

MUREX LICENSING CORPORATION,
as Guarantor

By   /s/ Paul Lalljie   Name: Paul Lalljie   Title:   Chief Financial Officer

[Signature Page to Credit Agreement]

 